Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 1 of 39 PageID #: 82




                         Exhibit 2
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 2 of 39 PageID #: 83
                                                                             I 11111 11111111 I I 11111 1111flq101111!11121 1 1 1 1 1 1 1 1 1 1 1 1
(12)   United States Patent                                                                 (10) Patent No.:                      US 8,401,843 B2
       Eksler et al.                                                                        (45) Date of Patent:                      Mar. 19, 2013

(54)   METHOD AND DEVICE FOR CODING                                                   (56)                              References Cited
       TRANSITION FRAMES IN SPEECH SIGNALS
                                                                                                            U.S. PATENT DOCUMENTS
(75)   Inventors: Vaclav Eksler, Sherbrooke (CA); Milan                                        5,119,424 A     6/1992 Asakawa et al.
                  Jelinek, Sherbrooke (CA); Redwan                                             5,495,555 A     2/1996 Swaminathan
                                                                                               5,528,727 A * 6/1996 Wang                         704/223
                  Salami, St-Laurent (CA)                                                      6,192,335 B1* 2/2001 Ekudden et al.               704/223
                                                                                               6,233,550 B1    5/2001 Gersho etal.
(73)   Assignee: VoiceAge Corporation, Quebec (CA)                                             6,768,978 B2* 7/2004 Amada etal.                  704/212
                                                                                               7,092,885 B1 * 8/2006 Yamaura                     704/264
 *     Notice:       Subject to any disclaimer, the term of this                               7,260,522 B2    8/2007 Gao et al.
                     patent is extended or adjusted under 35                                                              (Continued)
                     U.S.C. 154(b) by 939 days.
                                                                                                       FOREIGN PATENT DOCUMENTS
(21)   Appl. No.:         12/446,892                                                  EP                     0 926 660            6/1999
                                                                                      EP                     1 355 298           10/2003
(22)   PCT Filed:         Oct. 24, 2007                                                                                   (Continued)

(86)   PCT No.:           PCT/CA2007/001896                                                                       OTHER PUBLICATIONS
                                                                                      Silva et al., "CELP with priority to critical segments", Eusipco-98:
       § 371 (c)(1),
                                                                                      European Signal Processing Conference, pp. 717-720, 1998.*
       (2), (4) Date:     Jun. 23, 2009
                                                                                                                          (Continued)
(87)   PCT Pub. No.:      W02008/049221
                                                                                      Primary Examiner — Brian Albertalli
       PCT Pub. Date: May 2, 2008                                                     (74) Attorney, Agent, or Firm — Fay Kaplun & Marcin, LLP

(65)                    Prior Publication Data                                        (57)                               ABSTRACT
                                                                                      There is provided a transition mode device and method for
       US 2010/0241425 Al           Sep. 23, 2010                                     use in a predictive-type sound signal codec for producing a
                                                                                      transition mode excitation replacing an adaptive codebook
                                                                                      excitation in a transition frame and/or a frame following the
                  Related U.S. Application Data                                       transition in the sound signal, comprising an input for receiv-
(60)   Provisional application No. 60/853,749, filed on Oct.                          ing a codebook index and a transition mode codebook for
       24, 2006.                                                                      generating a set of codevectors independent from past exci-
                                                                                      tation. The transition mode codebook is responsive to the
(51)   Int. Cl.                                                                       index for generating, in the transition frame and/or frame
       GlOL 19/00                (2006.01)                                            following the transition, one of the codevectors of the set
       GlOL 19/12                (2006.01)                                            corresponding to the transition mode excitation. There is also
       GlOL 21/02                (2006.01)                                            provided an encoding device and method and a decoding
(52)   U.S. Cl.                  704/219; 704/221; 704/226                            device and method using the above described transition mode
(58)   Field of Classification Search                None                             device and method.
       See application file for complete search history.                                                   59 Claims, 14 Drawing Sheets



                                                                                                        adaptive part
                                    speech
                                    signal
                                                                                                                  v()
                                                   W(z)     zero input response ...   1i)
                                                   A(z)
                                                                                                  pas excitatio
                                                                                                      signal




                                               fixed part                               rAP)




                                                    a)                     min fle,tor001
                                                                                                                  b)
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 3 of 39 PageID #: 84


                                                          US 8,401,843 B2
                                                                    Page 2


                 U.S. PATENT DOCUMENTS                                   Anderson et al., "Pitch Resynchronization while Recovering from a
                                                                         Late Frame in a Predictive Speech Decoder", IEEE Int. Conf. on
    7,373,298 B2 *       5/2008   Ehara                      704/233
    7,660,712 B2         2/2010   Gao etal.                              Acoustics, Speech and Signal Processing, Toulouse, France, May
 2001/0053972 Al        12/2001   Amanda et al.                          2006, pp. 245-248.
 2004/0148162 Al         7/2004   Fingscheidt et al.                     Mc. Elroy et al., "WideBand Speech Coding Using Multiple
 2005/0203737 Al         9/2005   Miyazaki                               Codebooks and Glotftal Pulses", DSP Research Group, Dept. of
 2005/0240399 Al        10/2005   Makinen                                Electronic and Electricla Engineering, University College, Dublin,
 2008/0071530 Al*        3/2008   Ehara                      704/223
                                                                         Ireland, 1995, pp. 253-256.
 2010/0125455 Al*        5/2010   Wang et al.                704/219
                                                                         Bessette et al., "The Adaptive Multi-Rate Wideband Speech Codec
             FOREIGN PATENT DOCUMENTS                                    (AMR-WB)", Special Issue of IEEE Transactions on Speech and
EP             1 640 970   3/2006                                        Audio Processing, vol. 10, No. 8, Nov. 2002, pp. 620-636.
RU               2 257 556           7/2005                              Salami etal., "A Toll Quality 8 KB/S Speech Codec for the Personal
RU               2 262 748          10/2005                              Communications System (PCS)", IEEE Trans. onVehicular Technol-
WO               99/10719            3/1999                              ogy, Aug. 1994, vol. 43, No. 3, pp. 808-816.
WO               01/82293           11/2001                              "Source-Controlled Variable-Rate Multimode Wideband Speech
WO               01/91112           11/2001                              Codec (VMR-WB), Service Options 62 and 63 for Spread Spectrum
WO            2006/048733            5/2006                              Systems", 3GPP2 Tech. Spec. C.50052-A v1.0, Apr. 2005; http://
                   OTHER PUBLICATIONS                                    www.3gpp2.org, pp. 1-198.
                                                                         Lloyd, "Least Squares Quanitzation in PCM", IEEE Transactions on
Zhang Xiongwei; Chen Xianzhi; , "A new excitation model for LPC          Information Theory, Mar. 1982, vol. 28, No. 2, pp. 129-136.
vocoder at 2.4 kb/s," Acoustics, Speech, and Signal Processing, 1992.    "3'a Generation Partnership Project; Technical Specification Group
ICASSP-92., 1992 IEEE International Conference on, vol. 1, no., pp.      Services and System Aspects; Speech Codec Speech Processing
65-68 vol. 1, Mar. 23-26, 1992.*                                         Functions; Adaptive Multi-Rate-Wideband (AMR-WB+) Speech
Linden, J.; Skoglund, J.; Hedelin, P.; , "Low Rate Speech Coding         Codec, Transcoding Functions", 3GPP Tech. Spec. 26.290, Jun.
using a Glottal Pulse Codebook," Speech Coding for Telecommuni-          2005, 53 pages.
cations, 1995. Proceedings., 1995 IEEE Workshop on, vol., no., pp.       "Extended High-Level Description of the Q9 EV-VBR baseline
105-106, Sep. 20-22, 1995.*                                              Codec", VoiceAge Nokia, ITU-T 5G16 Tech. Cont. COM16-
Anderson etal., "ILBC—A Linear Predictive Coder with Robustness          C199R1-E, Jun. 2007, pp. 1-13.
to Packet Loss", Speech Coding, 2002 IEEE Workshop Proceedings,          Chu, "Speech Coding Algorithms, Foundations and Evolution of
pp. 23-25, Oct. 2002.                                                    Standardized Coders", John Wiley & Sons, ISBN: 0-471-373312-5,
Chibani etal., "Fast Recovery for a CELP-Like Speech Codec After         2003, pp. 1-578.
a Frame Erasure", IEEE Transactions on Audio, Speech and Lan-
guage Processing, vol. 15, No. 8, Nov. 2007, pp. 2485-2495.              * cited by examiner
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 4 of 39 PageID #: 85


U.S. Patent               Mar. 19, 2013              Sheet 1 of 14                    US 8,401,843 B2




                                        s(n)
                                                                                adaptive part
      speech
       signal
                                                                                          v(n
                                     zero input response
                           A(z)
                                                                        past excitation
                                                                             signal
                     adaptive part


                                                                                  fixed part


   past excitation
        signal

                      fixed part

                                                                       speech signal s ,(17

                                                                                                A(z)


                                                            V
                                                  min{lerror(n)1 2 }
                                                                                           b)




                                                 Figure 1
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 5 of 39 PageID #: 86


U.S. Patent               Mar. 19, 2013       Sheet 2 of 14               US 8,401,843 B2




                                          Figure 2




                                                              VOICED
       x 104          ONSET                                 TRANSITION


   0.5 _


                                              \                           1


   -0.5-                                          1
                              1     I                   I                      1
               5100       1000    1500       2000     2500         3000       3500   4000
                                                                                     ■ n




                                          Figure 3
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 6 of 39 PageID #: 87


U.S. Patent            Mar. 19, 2013                Sheet 3 of 14                       US 8,401,843 B2




                                    clas>VOICEDTRANS.)
                                        AND (state ?. 0)




                                            Figure 4




                                             a) speech signal

                   " subframe       2 nd   subframe       3 rd sub frame        4th subframe
          4000
          2000


         -2000 -                                                                                  -


                           50                100            150            200                  250
                                     b original LP residual signal
           600
           400
           200
             0
          -200
                           50               100             150            200              250
                                    c) fi rst stage contribution signal
          1000 -
           500 -
             0
                                (                                           I       I
                           50                1 00
                                               1           150             200              2;0
                                                                                           P1


                                            Figure 5
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 7 of 39 PageID #: 88


U.S. Patent                        Mar. 19, 2013        Sheet 4 of 14                        US 8,401,843 B2




       1                                                      1
     0.5                            0.5                   0.5
       0   .......
                                       0                    0
    -0.5             ......
                                    -0.5                 -0.5
      -1                              -1                   -1
                              17                   17             1   9       17

                                                              1                          1
                                                          0.5                       0.5
                                                              0                          0
                                                         -0.5                      -0.5
                                                           -1                        -1
                              17                                  1   9       17                 9   17



                                                   Figure 6




       position
                                           shape

                                                                                   An)
                                           G( z)                      H( z)




                                                   Figure 7
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 8 of 39 PageID #: 89


U.S. Patent                           Mar. 19, 2013        Sheet 5 of 14       US 8,401,843 B2




                                           T
                                      Xi
                         1:
                                  4

                                      N




                                                       N                   N   1



                                                      Figure 8




                 T
           Pk'
 i:                  0
          k'
      4                       •                                                          k'
               N                                                                              N




                                                      Figure 9
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 9 of 39 PageID #: 90


U.S. Patent                 Mar. 19, 2013              Sheet 6 of 14                             US 8,401,843 B2




          CT                                     HT                                               ZT

                                   h(0) h(I)               h(N-1)             z(0 ) zo( I )            zo( N-11
                                                                              1z1(0) z 1 (1) z 1 (2)   zI (N- 1)

                                                                                 0




                                                             h(1)

           0    g(-I) (   j                                  h(0)
                                                                    •
                                  4

                   L112+1




                                               Figure 10




               pos on
                                               shape
                                 Pk(n)                              qie( n)
                                                G(z)




                                               Figure 11
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 10 of 39 PageID #: 91


U.S. Patent                                            Mar. 19, 2013                     Sheet 7 of 14                            US 8,401,843 B2




                                                         _0        ,..
                                                                         a                       z -- To


                                                                                       a)


                                                          1000

                                                              500
                                                               0
                                                                                             1         i   I          I
                                                          -500
                                                                         0       k'                            n          N-1
                                                                                       b)



                                                                                 Figure 12




       position
       1
           1                                           shape                     repetition
               1
                   1                           pk(n)                     Te(n)                                                  y(n) .
                       1
                           1                           G(z)                           Q(z)                     H(z)                      P
                               i
                                   1
                                       1
                                           l




                                                                                 Figure 13
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 11 of 39 PageID #: 92


U.S. Patent                  Mar. 19, 2013             Sheet 8 of 14                    US 8,401,843 B2




                                 1500     _ glottal-shape
                                                                      adaptive search
                                            codebook search
                                 1000

                                  500
                                   0
                                              1             i
                                 -500
                                          0       k'




                                                  Figure 14




         1500             glottal-shape
                        codebook search                 adaptive search
         1000       -




                                                                      L,
          500
          0
         -500
                0                                      To       N-1                               2N-1
                                                                                                •n


                                                  Figure 15
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 12 of 39 PageID #: 93


U.S. Patent                                  Mar. 19, 2013              Sheet 9 of 14                              US 8,401,843 B2




      position
                                            shape

            11                        •     G(z)
                 1
                     1
                         11




                                                               Figure 16




                                                                  a) input speech signal
                              1 St
                                     rame                 2'd frame                  3 rd frame                      4th frame

                                                                                                      i   (V\y,(\..\ `kikik\i'vv1111
                                                               I            I                                 I         I.
                              100           200     300       400         500        600       700           800       900 1000
                                                                    b) LP residual signal
     2000   _
        0
    -2000 -                                                                                                             I              1 —
                              100           200     300       400         500        600        700          800       900           1000
                                                             c) first stage contribution signal                              0.- n
     2000                                                                                                                               _
        0
    -2000                                                                                                                               -
            0                 100           200     300       400         500       600        700           800       900    1000
                                                                                                                     ---10- n




                                                               Figure 17
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 13 of 39 PageID #: 94


U.S. Patent                   Mar. 19, 2013        Sheet 10 of 14                        US 8,401,843 B2




                                       a) input speech signal
                         ae                    2nd frame                    3 rd frame
       5000




      -5000
              0             200            400             600               800              s(n)

                           b) output synthesized signal — standard VBR EV
       5000

          0
                                                                                   \A,
      -5000
              0             200            400             600            800                 s '(n)
                  unvoiced coding           generic coding           generic coding
                      c) output synthesized signal — VBR EV w th TM technique
       5000


  n

      -5000
              0             200            400             600            800                 s 'T,t,f( n)
                  unvoiced coding            TM coding               generic coding




                                              Figure 18
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 14 of 39 PageID #: 95


U.S. Patent                 Mar. 19, 2013                  Sheet 11 of 14                         US 8,401,843 B2




                                                  a) input speech signal
  6000




  -6000
                   200       400                             800            1600          1200       1400                1600
                                                                                                             s(n)
                                   b) output synthesized signal — standard EV-VBR
  6000




                                                                           04010
  -6000
                   200      400             600             800            1000           1200       1400                1600
          unvoiced coding    FEC correction            generic coding         generic coding       generic coding
                                                                                                              s in)
                              c) output synthesized signal — EV-VBR with TM technique
  6000




                                                                                      1
                                                                                                                A.
  -6000
                    200      400            600            800              1000           1200       1400               1600
          unvoiced coding    FEC correction              TM coding             generic coding      generic coding
                                                                                                             s '754(n)    •




                                                    Figure 19
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 15 of 39 PageID #: 96


U.S. Patent                    Mar. 19, 2013                 Sheet 12 of 14                                 US 8,401,843 B2




              TO [ Trnin   ,            To - delta search               To- delta search                  To - delta search
          glottal-shape codebook         adaptive search                  adaptive search                   adaptive search
                   search
                                                                                           1/

                               \'‘A                           I
                                                                                      f\




      0                                                           2.N


                                                      Figure 20




                                       To = [rnin{N-e, Trmr },
                  To — not used              2 , N 1-k]
                                                 -                      To - delta search                 To - delta search
              glottal-shape codebook       adaptive search                adaptive search                  adaptive search
              search



                                                             \r".---
                                                                  2N                                3.N


                                                      Figure 21




              To — not used              To — not used             To =             3 ,N-1-k1 T 0 - delta search
          glottal-shape codebook             zeros                       adaptive search                   adaptive search
                   search
                                                                                                ,




      0                                                        2.N                                  3.N

                                                     Figure 22
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 16 of 39 PageID #: 97


U.S. Patent                     Mar. 19, 2013              Sheet 13 of 14                         US   8,401,843 B2




                  T0 — not used              To n o t used              To — not used            To = [3N-k', Trn ]
              glottal-shape codebook             zeros                       zeros                 adaptive search
                       search -



                                                                                                   V    Al


          0                                                      2-N                       3-N


                                                         Figure 23




                To — not used             To— not used            To — standard coding           To- delta search

                     zeros             glottal-shape codebook          adaptive search            adaptive search
                                                search




      0                                                         2 -N                     3 -N


                                                         Figure 24




                To — not used             To — not used                To — not used        To — standard coding
                    zeros                      zeros               glottal-shape cdebook          adaptive search
                                                                   search




                                                                2-N                      3-N

                                                         Figure 25
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 17 of 39 PageID #: 98


U.S. Patent                 Mar. 19, 2013             Sheet 14 of 14                     US 8,401,843 B2




                To - not used         To - not used           To - not used      To - standard coding
                    zeros                 zeros                   zeros              glottal-shape codebook
                                                                                                      search




        0                                              2N                     3.N


                                                  Figure 26




                                902                   903
        e...J 901
                      AiD                  Speech                    Channel
                    Converter              Encoder                   Encoder



                                908                ea 907                      906
        909
                      D/A                  Speech                    Channel
                    C onverte              Decoder                   Decoder




                                                  Figure 27
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 18 of 39 PageID #: 99


                                                      US 8,401,843 B2
                               1                                                                       2
      METHOD AND DEVICE FOR CODING                                      voiced speech signal by searching in the past excitation the
    TRANSITION FRAMES IN SPEECH SIGNALS                                 segment most similar to the segment being currently encoded.
                                                                        The same past excitation signal is maintained also in the
               FIELD OF THE INVENTION                                   decoder. It is then sufficient for the encoder to send a delay
                                                                   5    parameter and a gain for the decoder to reconstruct the same
   The present invention relates to a technique for digitally           excitation signal as is used in the encoder. The evolution
encoding a sound signal, for example a speech or audio sig-             (difference) between the previous speech segment and the
                                                                        currently encoded speech segment is further modeled using
nal, in view of transmitting and synthesizing this sound sig-
                                                                        an innovation selected from a fixed codebook. The CELP
nal.
                                                                        technology will be described in more detail herein below.
   More specifically, but not exclusively, the present inven-      10
                                                                           A problem of strong prediction inherent in CELP-based
tion relates a method and device for encoding transition                speech coders appears in presence of transmission errors
frames and frames following the transition in a sound signal,           (erased frames or packets) when the state of the encoder and
for example a speech or audio signal, in order to reduce the            the decoder become desynchronized. Due to the prediction,
error propagation at the decoder in case of frame erasure               the effect of an erased frame is thus not limited to the erased
and/or to enhance coding efficiency mainly at the beginning        15   frame, but continues to propagate after the erasure, often
of voiced segments (onset frames). In particular, the method            during several following frames. Naturally, the perceptual
and device replace the adaptive codebook typically used in              impact can be very annoying.
predictive encoders by a codebook of, for example, glottal                 Transitions from unvoiced speech segment to voiced
impulse shapes in transition frames and in frames following             speech segment (e.g. transition between a consonant or a
the transition. The glottal-shape codebook can be a fixed          20   period of inactive speech, and a vowel) or transitions between
codebook independent of the past excitation whereby, once               two different voiced segments (e.g. transitions between two
the frame erasure is over, the encoder and the decoder use the          vowels) are the most problematic cases for frame erasure
same excitation so that convergence to clean-channel synthe-            concealment. When a transition from unvoiced speech seg-
sis is quite rapid. In onset frame coding in traditional CELP,          ment to voiced speech segment (voiced onset) is lost, the
the past excitation buffer is updated using the noise-like exci-   25   frame right before the voiced onset frame is unvoiced or
tation of the previous unvoiced or inactive frame that is very          inactive and thus no meaningful periodic excitation is found
                                                                        in the buffer of the past excitation (adaptive codebook). At the
different from the current excitation. On the other hand, the
                                                                        encoder, the past periodic excitation builds up in the adaptive
proposed technique can build the periodic part of the excita-
                                                                        codebook during the onset frame, and the following voiced
tion very accurately.
                                                                        frame is encoded using this past periodic excitation. Most
                                                                   30
                                                                        frame error concealment techniques use the information from
                      BACKGROUND
                                                                        the last correctly received frame to conceal the missing frame.
                                                                        When the onset frame is lost, the decoder past excitation
   A speech encoder converts a speech signal into a digital bit         buffer will be thus updated using the noise-like excitation of
stream which is transmitted over a communication channel or             the previous frame (unvoiced or inactive frame). The periodic
stored in a storage medium. The speech signal is digitized, 35          part of the excitation is thus completely missing in the adap-
that is sampled and quantized with usually 16-bits per sample.          tive codebook at the decoder after a lost voiced onset and it
The speech encoder has the role of representing these digital           can take up to several frames for the decoder to recover from
samples with a smaller number of bits while maintaining a               this loss.
good subjective speech quality. The speech decoder or syn-                 A similar situation occurs in the case of lost voiced to
thesizer operates on the transmitted or stored bit stream and 40        voiced transition. In that case, the excitation stored in the
converts it back to a speech signal.                                    adaptive codebook before the transition frame has typically
   Code-Excited Linear Prediction (CELP) coding is one of               very different characteristics from the excitation stored in the
the best prior art techniques for achieving a good compromise           adaptive codebook after the transition. Again, as the decoder
between subjective quality and bit rate. This coding technique          usually conceals the lost frame with the use of the past frame
forms the basis of several speech coding standards both in 45           information, the state of the encoder and the decoder will be
wireless and wireline applications. In CELP coding, the                 very different, and the synthesized signal can suffer from
sampled speech signal is processed in successive blocks of M            important distortion.
samples usually called frames, where M is a predetermined
number corresponding typically to 10-30 ms. A linear predic-                         OBJECTS OF THE INVENTION
tion (LP) filter is computed and transmitted every frame. The so
computation of the LP filter typically needs a lookahead, a               An object of the present invention is therefore to provide a
5-15 ms speech segment from the subsequent frame. The                   method and device for encoding transition frames in a pre-
M-sample frame is divided into smaller blocks called sub-               dictive speech and/or audio encoder in order to improve the
frames. Usually the number of subframes is three or four                encoder robustness against lost frames and/or improve the
resulting in 4-10 ms subframes. In each subframe, an excita- 55         coding efficiency.
tion signal is usually obtained from two components, the past             Another object of the present invention is to eliminate error
excitation and the innovative, fixed-codebook excitation. The           propagation and increase coding efficiency in CELP-based
component formed from the past excitation is often referred             codecs by replacing the inter-frame dependent adaptive code-
to as the adaptive codebook or pitch excitation. The param-             book search by a non-predictive, for example glottal-shape,
eters characterizing the excitation signal are coded and trans- 60      codebook search. This technique requires no extra delay,
milted to the decoder, where the reconstructed excitation               negligible additional complexity, and no increase in bit rate
signal is used as the input of the LP filter.                           compared to traditional CELP encoding.
   CELP-type speech codecs rely heavily on prediction to
achieve their high performance. The prediction used can be of                       SUMMARY OF THE INVENTION
different kinds but usually comprises the use of an adaptive 65
codebook containing an excitation signal selected in past                 More specifically, in accordance with one aspect of the
frames. A CELP encoder exploits the quasi periodicity of                present invention, there is provided a transition mode method
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 19 of 39 PageID #: 100


                                                        US 8,401,843 B2
                                3                                                                       4
 for use in a predictive-type sound signal codec for producing            the transition frame and/or frame following the transition one
 a transition mode excitation replacing an adaptive codebook              of the codevectors of the set corresponding to the transition
 excitation in a transition frame and/or a frame following the            mode excitation.
 transition in the sound signal, comprising: providing a tran-               The foregoing and other objects, advantages and features
 sition mode codebook for generating a set of codevectors            5    of the present invention will become more apparent upon
 independent from past excitation; supplying a codebook                   reading of the following non-restrictive description of an
 index to the transition mode codebook; and generating, by                illustrative embodiment thereof, given by way of example
 means of the transition mode codebook and in response to the             only with reference to the accompanying drawings.
 codebook index, one of the codevectors of the set correspond-
                                                                     10         BRIEF DESCRIPTION OF THE DRAWINGS
 ing to the transition mode excitation.
    According to a second aspect of the present invention, there
 is provided a transition mode device for use in a predictive-              In the appended drawings:
 type sound signal codec for producing a transition mode                    FIG. la is a schematic block diagram of a CELP-based
 excitation replacing an adaptive codebook excitation in a               encoder;
                                                                      5
 transition frame and/or a frame following the transition in the            FIG. lb is a schematic block diagram of a CELP-based
 sound signal, comprising an input for receiving a codebook              decoder;
 index and a transition mode codebook for generating a set of               FIG. 2 is a schematic block diagram of a frame classifica-
 codevectors independent from past excitation. The transition            tion state machine for erasure concealment;
 mode codebook is responsive to the index for generating, in         20     FIG. 3 is an example of segment of a speech signal with one
 the transition frame and/or frame following the transition, one         voiced transition frame and one onset frame;
 of the codevectors of the set corresponding to said transition             FIG. 4 is a functional block diagram illustrating a classifi-
 mode excitation.                                                        cation rule to select TM (Transition Mode) frames in speech
    According to a third aspect of the present invention, there is       onsets, where N_TM_FRAMES stands for a number of con-
 provided an encoding method for generating a transition             25 secutive frames to prevent using a TM coding technique,
 mode excitation replacing an adaptive codebook excitation in            'clas' stands for a frame class, and VOICED_TYPE means
 a transition frame and/or a frame following the transition in a         ONSET, VOICED and VOICED TRANSITION classes;
 sound signal, comprising: generating a codebook search tar-                FIG. 5a is a schematic illustration of an example of frame
 get signal; providing a transition mode codebook for gener-             of a speech signal divided into four (4) subframes, showing
 ating a set of codevectors independent from past excitation,        30 the speech signal in the time domain;

 the codevectors of the set each corresponding to a respective              FIG. 5b is a schematic illustration of an example of frame
 transition mode excitation; searching the transition mode               of a speech signal divided into four (4) subframes, showing a
 codebook for finding the codevector of the set corresponding            LP residual signal;
 to a transition mode excitation optimally corresponding to the             FIG. Sc is a schematic illustration of an example of frame
                                                                     35
 codebook search target signal.                                          of a speech signal divided into four (4) subframes, showing a
    According to a fourth aspect of the present invention, there         first stage excitation signal constructed using the TM coding
 is provided an encoder device for generating a transition               technique in the encoder;
 mode excitation replacing an adaptive codebook excitation in               FIG. 6 show graphs illustrating eight glottal impulses with
 a transition frame and/or a frame following the transition in a     40 17-sample length used for the glottal-shape codebook con-
 sound signal, comprising: a generator of a codebook search              struction, wherein the x-axis denotes a discrete time index
 target signal; a transition mode codebook for generating a set          and the y-axis an amplitude of the impulse;
 of codevectors independent from past excitation, the code-                 FIG. 7 is a schematic block diagram of an example of TM
 vectors of the set each corresponding to a respective transition        portion of a CELP encoder, where k' represents a glottal-
 mode excitation; and a searcher of the transition mode code-        45 shape codebook index and G(z) is a shaping filter;
 book for finding the codevector of the set corresponding to a              FIG. 8 is a graphical representation of the computation of
 transition mode excitation optimally corresponding to the               Ck', the square root of the numerator in the criterion of Equa-
 codebook search target signal.                                          tion (16), wherein shaded portions of the vector/matrix are
    According to a fifth aspect of the present invention, there is       non-zero;
 provided a decoding method for generating a transition mode         so     FIG. 9 is a graphical representation of the computation of
 excitation replacing an adaptive codebook excitation in a               Ek', the denominator of the criterion of Equation (16)),
 transition frame and/or a frame following the transition in a           wherein shaded portions of the vector/matrix are non-zero;
 sound signal, comprising: receiving a codebook index; sup-                 FIG. 10 is a graphical representation of the computation of
 plying the codebook index to a transition mode codebook for             the convolution matrix Z T; in this example the shaping filter
 generating a set of codevectors independent from past exci-         55 G(z) has only three (3) non-zero coefficients (L 1/2 -1);
 tation; and generating, by means of the transition mode code-              FIG. 11 is a schematic block diagram of an example of TM
 book and in response to the codebook index, one of the                  portion of a CELP decoder;
 codevectors of the set corresponding to the transition mode                FIG. 12a is a schematic block diagram an example of
 excitation.                                                             structure of the filter Q(z);
    According to a sixth aspect of the present invention, there      60     FIG. 12b is a graph of an example of glottal-shape code-
 is provided a decoder device for generating a transition mode           vector modification, wherein the repeated impulse is dotted;
 excitation replacing an adaptive codebook excitation in a                  FIG. 13 is a schematic block diagram of the TM portion of
 transition frame and/or a frame following the transition in a           a CELP encoder including the filter Q(z);
 sound signal, comprising an input for receiving a codebook                 FIG. 14 is a graph illustrating a glottal-shape codevector
 index and a transition mode codebook for generating a set of        65 with two-impulses construction when an adaptive codebook
 codevectors independent from past excitation. The transition            search is used in a part of the subframe with a glottal-shape
 mode codebook is responsive to the index for generating in              codebook search;
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 20 of 39 PageID #: 101


                                                       US 8,401,843 B2
                                5                                                                  6
    FIG. 15 is a graph illustrating a glottal-shape codevector     the transition. The glottal-shape codebook is a fixed code-
 construction in the case where the second glottal impulse         book independent of the past excitation. Consequently, once
 appears in the first L 1 /2 positions of the next subframe;       a frame erasure is over, the encoder and the decoder use the
    FIG. 16 is a schematic block diagram of the TM portion of      same excitation whereby convergence to clean-channel syn-
 an encoder used in a EV-VBR (Embedded Variable Bit Rate)        5 thesis is quite rapid.

 codec implementation;                                                While the use of the TM coding technique in frames fol-
    FIG. 17a is a graph showing an example of speech signal in     lowing a transition helps to prevent error propagation in the
 the time domain;                                                  case the transition frame is lost, another purpose of using the
    FIG. 17b is a graph showing a LP residual signal corre-        TM coding technique also in the transition frame is to
 sponding to the speech signal of FIG. 17a;                     10 improve the coding efficiency. For example, just before a

    FIG. 17c is a graph showing a first-stage excitation signal    voiced onset, the adaptive codebook usually contains a noise-
 in error-free conditions;                                         like signal not very efficient for encoding the beginning of a
    FIGS. 18a-18c are graphs illustrating an example of onset      voiced segment. The idea behind the TM coding technique is
 construction comparison, wherein the graph of FIG. 18a rep-       thus to supplement the adaptive codebook with a better code-
 resents the input speech signal, the graph of FIG. 18b repre-  15 book populated with simplified quantized versions of glottal

 sents the output synthesized speech of a EV-VBR codec with-       impulses to encode the voiced onsets.
 out the TM coding technique, and the graph of FIG. 18c               The proposed TM coding technique can be used in any
 represents the output synthesized speech of a EV-VBR codec        CELP-type codec or predictive codec . As an example, the TM
 with the TM coding technique;                                     coding technique is implemented in a candidate codec in
    FIG. 19a-19c are graphs illustrating an example of the      20 ITU-T standardization activity for an Embedded Variable Bit
 effect of the TM coding technique in the case of frame era-       Rate Codec that will be referred to in the remaining of the text
 sure, wherein the graph of FIG. 19a represents the input          as EV-VBR codec. Although the non-restrictive illustrative
 speech signal, the graph of FIG. 19b represents the output        embodiment of the present invention will be described in
 synthesized speech of a EV-VBR codec without the TM cod-          connection with the EV-VBR codec framework, it should be
 ing technique, and the graph of FIG. 19c represents the output 25 kept in mind that the principles and concepts of the present
 synthesized speech of a EV-VBR codec with the TM coding           invention are not limited to an application to the EV-VBR
 technique;                                                        codec but to any other codec using predictive coding. Also,
    FIG. 20 is a graph illustrating an example of the first-stage  although the non-restrictive illustrative embodiment of the
 excitation signal in one frame of the configuration TRANSI-       present invention will be described in connection with a
 TION_1_1;                                                      30 speech signal, it should be kept in mind that the present

    FIG. 21 is a graph illustrating an example of the first-stage  invention is not limited to an application to speech signals but
 excitation signal in one frame of the configuration TRANSI-       its principles and concepts can be applied to any other types of
 TION_1_2;                                                         sound signals including audio signals.
    FIG. 22 is a graph illustrating an example of the first-stage     A speech frame can be roughly classified into one of the
 excitation signal in one frame of the configuration TRANSI-    35 four (4) following speech classes (this will be explained in

 TION_1_3;                                                         more detail in the following description):
    FIG. 23 is a graph illustrating an example of the first-stage     Inactive frames characterized by the absence of speech
 excitation signal in one frame of the configuration TRANSI-             activity;
 TION_14;                                                             Unvoiced speech frames characterized by an aperiodic
    FIG. 24 is a graph illustrating an example of the first-stage
                                                                40       structure and energy concentration toward higher fre-
 excitation signal in one frame of the configuration TRANSI-             quencies;
 TION_2;                                                              Voiced speech frames having a clear quasi-periodic nature
    FIG. 25 is a graph illustrating an example of the first-stage        with energy concentrated mainly in low frequencies; and
 excitation signal in one frame of the configuration TRANSI-          Any other frame classified as a transition having rapidly
 TION_3;                                                        45 varying characteristics.

    FIG. 26 is a graph illustrating an example of the first-stage     In the EV-VBR codec, a specialized coding mode has been
 excitation signal in one frame of the configuration TRANSI-       designed for each of the classes. It can be generally stated that
 TION_4; and                                                       the inactive frames are processed through comfort noise gen-
    FIG. 27 is a schematic block diagram of a speech commu-        eration, the unvoiced speech frames through an optimized
 nication system illustrating the use of speech encoding and    50 unvoiced encoding mode, the voiced speech frames through

 decoding devices.                                                 an optimized voiced encoding mode and all other frames are
                                                                   processed with a generic Algebraic CELP (ACELP) technol-
                  DETAILED DESCRIPTION                             ogy. In the EV-VBR codec framework, the TM coding tech-
                                                                   nique is thus introduced as yet another encoding mode in the
    The non-restrictive illustrative embodiment of the present 55 EV-VBR encoding scheme to encode transition frames and
 invention is concerned with a method and device whose pur-        frames following the transition.
 pose is to overcome error propagation in the above described         FIG. 27 is a schematic block diagram of a speech commu-
 situations and increase the coding efficiency.                    nication system depicting the use of speech encoding and
    More specifically, the method and device according to the      decoding. The speech communication system supports trans-
 non-restrictive illustrative embodiment of the present inven- 60 mission and reproduction of a speech signal across a commu-
 tion implement a special encoding, called transition mode         nication channel 905. Although it may comprise, for example,
 (TM) encoding technique, of transition frames and frames          a wire, optical or fiber link, the communication channel 905
 following the transition in a sound signal, for example a         typically comprises at least in part a radio frequency link The
 speech or audio signal. The TM coding technique replaces the      radio frequency link often supports multiple, simultaneous
 adaptive codebook of the CELP codec by a new codebook of 65 speech communications requiring shared bandwidth
 glottal impulse shapes, hereinafter designated as glottal-        resources such as may be found with cellular telephony.
 shape codebook, in transition frames and in frames following      Although not shown, the communication channel 905 may be
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 21 of 39 PageID #: 102


                                                        US 8,401,843 B2
                                7                                                                               8
 replaced by a storage device in a single device embodiment of          tual weighting filter for WB (wideband-bandwidth of
 the communication system that records and stores the                    50-7000 Hz) signals can be found in Reference [1].
 encoded speech signal for later playback.                                  The bit stream transmitted to the decoder contains for the
     Still referring to FIG. 27, a microphone 901 produces an           voiced frames the following encoding parameters: the quan-
 analog speech signal that is supplied to an analog-to-digital        5 tized parameters of the LP synthesis filter, the adaptive and
 (AID) converter 902 for converting it into a digital form. A           fixed codebook indices and the gains of the adaptive and fixed
 speech encoder 903 encodes the digital speech signal thereby           parts.
 producing a set of encoding parameters that are coded into a           Adaptive Codebook Search
                                                                            The adaptive codebook search in CELP-based codecs is
 binary form and delivered to a channel encoder 904. The
                                                                     10 performed in weighted speech domain to determine the delay
 optional channel encoder adds redundancy to the binary rep-
 resentation of the coding parameters before transmitting them           (pitch period) t and the pitch gain g p , and to construct the
                                                                        quasi-periodic part of the excitation signal referred to as
 over the communication channel 905. On the receiver side, a
 channel decoder 906 utilizes the above mentioned redundant             adaptive codevector v(n). The pitch period is strongly depen-
                                                                        dent on the particular speaker and its accurate determination
 information in the received bit stream to detect and correct
 channel errors that have occurred in the transmission. A            15 critically influences the quality of the synthesized speech.
                                                                            In a EV-VBR codec, a three-stage procedure is used to
 speech decoder 907 converts the bit stream received from the
                                                                        determine the pitch period and gain. In the first stage, three
 channel decoder 906 back to a set of encoding parameters for
 creating a synthesized digital speech signal. The synthesized          open-loop pitch estimates T op are computed for each frame
                                                                        one estimate for each 10 ms half-frame and one for a 10 ms
 digital speech signal reconstructed in the speech decoder 907
 is converted to an analog form in a digital-to-analog (D/A)         20 look-ahead using the perceptually weighted speech signal
                                                                         s(n) and normalized correlation computing. In the second
 converter 908 and played back in a loudspeaker unit 909.
                                                                         stage, a closed-loop pitch search is performed for integer
 Short Background on CELP
                                                                        periods around the estimated open-loop pitch periods T op for
     A speech codec consists of two basic parts: an encoder and
                                                                        every subframe. Once an optimum integer pitch period is
 a decoder. The encoder digitizes the audio signal, chooses a
 limited number of encoding parameters representing the              25 found, a third search stage goes through the fractions around
                                                                        that optimum integer value. The closed-loop pitch search is
 speech signal and converts these parameters into a digital bit
 stream that is transmitted to the decoder through a commu-             performed by minimizing the mean-squared weighted error
                                                                        between the original and synthesized speech. This is achieved
 nication channel The decoder reconstructs the speech signal
                                                                        by maximizing the term
 to be as similar as possible to the original speech signal.
                                                                     30
 Presently, a widespread speech encoding technique is based
 on Linear Prediction (LP), and more specifically on CELP
                                                                                      (N-1                  2                           (2)
 technology. In LP-based coding, the speech signal is synthe-
 sized by filtering an excitation signal through an all-pole
                                                                                       E     x (n)Y (n))

 synthesis filter 1/A(z). In CELP, the excitation is typically
                                                                     35                  E    Y (n)Y 1(n)
 composed of two parts, a first stage excitation signal is
 selected from an adaptive codebook and a second stage exci-
 tation signal is selected from a fixed codebook. Generally
 speaking, the adaptive codebook excitation models the peri-            where x 1 (n) is the target signal and the first stage contribution
 odic part of the excitation and the fixed codebook excitation is       signal (also called filtered adaptive codevector) y 1 (n) is com-
 added to model the evolution of the speech signal.                  40 puted by the convolution of the past excitation signal v(n) at
     The speech is normally processed by frames of typically 20         period t with the impulse response h(n) of the weighted syn-
 ms and the LP filter coefficients are transmitted once per             thesis filter H(z)
 frame. In CELP, every frame is further divided in several                     Y (n)=v(n) * h (n).                                      (3)
 subframes to encode the excitation signal. The subframe
                                                                     45     The perceptually weighted input speech signal s(n) is
 length is typically 5 ms.
                                                                        obtained by processing the input speech signal s(n) through
     Referring to FIGS. la and lb, the main principle behind
                                                                        the perceptual weighting filter W(z). The filter H(z) is formed
 CELP is called Analysis-by-Synthesis where possible
                                                                        by the cascade of the LP synthesis filter 1/A(z) and the per-
 decoder outputs are tried (synthesis) already during the
                                                                        ceptual weighting filter W(z). The target signal x 1 (n) corre-
 encoding process (analysis) and then compared to the original
                                                                     50 sponds to the perceptually weighted input speech signal s(n)
 speech signal. The search minimizes a mean-squared error
                                                                        after subtracting therefrom the zero-input response of the
 between the input speech signal s(n) and the synthesized
                                                                        filter H(z).
 speech signal s'(n) in a perceptually weighted domain, where
                                                                            The pitch gain is found by minimizing the mean-squared
 discrete time index n=0, 1, . . , N-1, and N is the length of the
                                                                        error between the signal x, (n) and the first stage contribution
 subframe. The perceptual weighting filter W(z) exploits the
                                                                     55 signal y, (n). The pitch gain is expressed by the following
 frequency masking effect and is typically derived from the LP
                                                                        Equation:
 filter. An example of perceptual weighting filter W(z) is given
 in the following Equation (1):
                                                                                      N-1                                               (4)
                                                               (     60
                                                                                      E      x (n)Y (n)
                  A(z I yi)
        W (z) =                                                                 gP N-1
                  A(z I y 2)'
                                                                                       E     Y (n) Y (n)


 where factors y, and y 2 control the amount of perceptual
 weighting and holds the relation 0<y 2<y 1 1. This traditional 65    The pitch gain is then bounded by 0     - 1.2 and typically
 perceptual weighting filter works well for NB (narrowband-        jointly quantized with the fixed codebook gain once the inno-
 bandwidth of 200-3400 Hz) signals. An example of percep-          vation is found.
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 22 of 39 PageID #: 103


                                                                       US 8,401,843 B2
                                                9                                                                       10
     In CELP-based codecs, the excitation signal in the begin-                         d—H Tx2 is the correlation between the updated target signal
 ning of the currently processed frame is thus reconstructed                           x2(n) and h(n) (also known as backward filtered target vec-
 from the excitation signal from the previous frame. This                              tor), and matrix (1)=H TH is the matrix of correlations of h(n).
 mechanism is very efficient for voiced segments of the speech                         The superscript T denotes matrix or vector transpose. Both d
 signal where the signal is quasi-periodic, and in absence of 5                        and (1) are usually computed prior to the fixed codebook
 transmission errors. In case of frame erasure, the excitation                         search. Reference [1] discusses that, if the algebraic structure
 signal from the previous frame is lost and the respective                             of the fixed codebook contains only a few non-zero elements,
 adaptive codebooks of the encoder and decoder are no longer                           a computation of the maximization criterion for all possible
 the same. In frames following the erasure, the decoder then                           indexes k is very fast. A similar procedure is used in the
 continues to synthesize the speech using the adaptive code- 10                        transition mode (TM) encoding technique as will be seen
 book with incorrect content. Consequently, a frame erasure                            below.
 degrades the synthesized speech quality not only during the                              CELP is believed to be otherwise well known to those of
 erased frame, but it can also degrade the synthesized speech                          ordinary skill in the art and, for that reason, will not be further
 quality during several subsequent frames. The traditional                             described in the present specification.
 concealment techniques are often based on repeating the 15                            Frame Classification in the EV-VBR Codec
 waveform of the previous correctly-transmitted frame, but                                The frame classification in the EV-VBR codec is based on
 these techniques work efficiently only in the signal parts                            VMR-WB (Variable Rate Multi-Mode Wideband) classifica-
 where the characteristics of the speech signal are quasi sta-                         tion as described in Reference [3]. VMR-WB classification is
 tionary, for example in stable voiced segments. In this case,                         done with the consideration of the concealment and recovery
 the difference between the respective adaptive codebooks of 20                        strategy. In other words, any frame is classified in such a way
 the encoder and decoder are often quite small and the quality                         that the concealment can be optimal if the following frame is
 of the synthesized signal is not much affected. However, if the                       missing, or that the recovery can be optimal if the previous
 erasure falls in a transition frame, the efficiency of these                          frame was lost. Some of the classes used for frame erasure
 techniques is very limited. In communication systems using                            concealment processing need not be transmitted, as they can
 CELP-based codecs, where the Frame Erasure Rate (FER) is 25                           be deduced without ambiguity at the decoder. Five distinct
 typically 3% to 5%, the synthesized speech quality then drops                         classes are used, and defined as follows:
 significantly.                                                                           UNVOICED class comprises all unvoiced speech frames
     Even in clean channel transmission, the efficiency of the                                and all frames without active speech. A voiced offset
 adaptive codebook is limited in transition frames; the CELP                                  frame can be also classified as UNVOICED if its end
 encoder makes use of the adaptive codebook to exploit the 30                                tends to be unvoiced and the concealment designed for
 periodicity in speech that is low or missing during transitions                             unvoiced frames can be used for the following frame in
 whereby the coding efficiency runs down. This is the case of                                 case it is lost.
 voiced onsets in particular where the past excitation signal                             UNVOICED TRANSITION class comprises unvoiced
 and the optimal excitation signal for the current frame are                                  frames with a possible voiced onset at the end. The
 correlated very weakly or not at all.                           35                          voiced onset is however still too short or not built well
 Fixed Codebook Search                                                                        enough to use the concealment designed for voiced
     The objective of the contribution of the Fixed (innovation)                              frames. An UNVOICED TRANSITION frame can fol-
 CodeBook (FCB) search in CELP-based codecs is to mini-                                       low only a frame classified as UNVOICED or
 mize the residual error after the use of the adaptive codebook,                             UNVOICED TRANSITION.
 i.e.                                                            40                       VOICED TRANSITION class comprises voiced frames
                                                                                             with relatively weak voiced characteristics. Those are
                                                                                             typically voiced frames with rapidly changing charac-

        min
         k    Lo
               N—
                      [x2(n) - g c • yr(n)] 2 },
                                                                           (5


                                                                                ) 45
                                                                                             teristics (transitions between vowels) or voiced offsets
                                                                                              lasting the whole frame. A VOICED TRANSITION
                                                                                              frame can follow only a frame classified as VOICED
                                                                                              TRANSITION, VOICED or ONSET.
 where gc is the fixed codebook gain, and the second stage                                VOICED class comprises voiced frames with stable char-
 contribution signal (also called as the filtered fixed codevec-                              acteristics. A VOICED frame can follow only a frame
 tor) y2 (n) is the fixed codebook vector c k(n) convolved with                               classified as VOICED TRANSITION, VOICED or
 h(n). The target signal x 1 (n) is updated by subtracting the                    50          ONSET.
 adaptive codebook contribution from the adaptive codebook                                ONSET class comprises all voiced frames with stable char-
 target to obtain:                                                                            acteristics following a frame classified as UNVOICED
                                                                                              or UNVOICED TRANSITION. Frames classified as
       x2 (n)=x i (n)-gpy i (n).                                           (6)
                                                                                              ONSET correspond to voiced onset frames where the
    The fixed codebook can be realized for example by using                       55          onset is already sufficiently well built for the use of the
 an algebraic codebook as described in Reference [2]. If c,                                   concealment designed for lost voiced frames. The con-
 denotes the algebraic code vector at index k, then the alge-                                 cealment techniques used for a frame erasure following
 braic codebook is searched by maximizing the following                                       a frame classified as ONSET are in traditional CELP-
 criterion:                                                                                  based codecs the same as following a frame classified as
                                                                                  60         VOICED, the difference being in the recovery strategy
                                                                                             when a special technique can be used to artificially
             = (X72" Y2) 2   =   (X 72" HCO 2   (d T C k) 2   (Ck) 2
                                                                           (7)               reconstruct the lost onset. According to the non-restric-
                                        HCk     Crc (DC k      Ek
                                                                                             tive illustrative embodiment of the present invention, the
                  Y72" Y2        Cr,
                                                                                              TM coding technique is successfully used in this case.
                                                                                  65      The classification state diagram is outlined in FIG. 2. The
 where H is the lower triangular Toeplitz convolution matrix                           classification information is transmitted using 2 bits. As it can
 with diagonal h(0) and lower diagonals h(1), h(N-1). Vector                           be seen from FIG. 2, the UNVOICED TRANSITION class
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 23 of 39 PageID #: 104


                                                        US 8,401,843 B2
                                        11                                                                        12
 and VOICED TRANSITION class can be grouped together as                    presence of frame errors is minimal The values used are
 they can be unambiguously differentiated at the decoder (an               summarized in Table 1.
 UNVOICED TRANSITION frame can follow only
 UNVOICED or UNVOICED TRANSITION frames, a                                                                    TABLE 1
 VOICED TRANSITION frame can follow only ONSET,                       5
                                                                                     Signal Classification Parameters and the coefficients of their
 VOICED or VOICED TRANSITION frames).
                                                                                                     respective scaling functions.
    The following parameters are used for the classification: a
 normalized correlation R' xy, a spectral tilt measure e', a pitch             Parameter          Meaning                             kp
 stability counter pc, a relative frame energy of the speech
 signal at the end of the current frame E„, and a zero-crossing       10                          Normalized Correlation            2.857        —1.286
                                                                               e',                Spectral Tilt                     0.04167       0
 counter zc. As can be seen in the following detailed analysis,
                                                                               pc                 Pitch Stability counter          —0.07143       1.857
 the computation of these parameters uses a lookahead. The                                        Relative Frame Energy             0.05          0.45
 lookahead allows the evolution of the speech signal in the                    zc                 Zero Crossing Counter            —0.04          2.4
 following frame to be estimated and, consequently, the clas-
 sification can be done by taking into account the future speech      15

 signal behaviour.                                                           Then the function of merit f,„ has been defined as:
    The average normalized correlation Wxy is computed as a
 mean of the maximum normalized correlation of the second
 half-frame and the lookahead using the following Equation:                                 1 _                                                       (12)
                                                                                     fm =   (2R + + pc +4,1 +zcs),
                                                                      20

                                                               ( 8)

    The maximum normalized correlations C,„„, are com-                     where the superscript s indicates the scaled version of the
 puted as a part of the open-loop pitch search and correspond              parameters.
 to the maximized normalized correlations of two adjacent             25      A first classification decision is made for the UNVOICED
 pitch periods of the weighted speech signal.
                                                                           class as follows:
    The spectral tilt parameter e', contains the information
 about the frequency distribution of energy. The spectral tilt
                                                                                     If (local VAD=0) OR (E„1<-8) then
 for one spectral analysis is estimated as a ratio between the
                                                                                           class=UNVOICED.                                            (13)
 energy concentrated in low frequencies and the energy con-           30
 centrated in high frequencies. Here, the tilt measure used is             where local_VAD stands for local Voice Activity Detection.
 the average in the logarithmic domain of the spectral tilt
                                                                              If the above condition (13) is not satisfied, then the classi-
 measures e,„(0) and e,„(1) defined as a low and high fre-
 quency energies ratio. That is:                                           fication proceeds using the function of merit f,„ and following
                                                                           the rules summarized in Table 2.
                                                                      35
              log(e,,,,(0)e,(1)).                              (9)
                                                                                                              TABLE 2
    The pitch stability counter pc assesses the variation of the
 pitch period. It is computed as follows:                                                     Signal Classification Rules at the Encoder.

                                                                      40 Previous Frame Class                 Rule                    Current Frame Class
       pc=1Topi —Topo l+ITop2—Topo l.                         (10)
                                                                           ONSET                                   0.66
                                                                                                                VOICED
    The values Top„, T0p1 , and T0p2 correspond to the open-
                                                                           VOICED                             0.66 > f ,
                                                                                                                VOICED      0.49
 loop pitch estimates from the first half of the current frame,                                                 TRANSITION
 the second half of the current frame and the lookahead,                  VOICED TRANSITION       <0.49         UNVOICED
 respectively.                                                            UNVOICED TRANSITION f,, >0.63         ONSET
                                                                      45 UNVOICED              0.63 f , >0.585 UNVOICED
    The relative frame energy E„, is computed as a difference
                                                                                                                TRANSITION
 in dB between the current frame energy and the long-term                                      f,, 0.585        UNVOICED
 active-speech energy average.
    The last parameter is the zero-crossing parameter zc com-
 puted on a 20 ms segment of the speech signal. The segment                   The class information is encoded with two bits as explained
                                                                      50
 starts in the middle of the current frame and uses two sub-               herein above. Despite the fact that the supplementary infor-
 frames of the lookahead. Here, the zero-crossing counter zc               mation, which improves frame erasure concealment, is trans-
 counts the number of times the speech signal sign changes                 mitted only in Generic frames, the classification is performed
 from positive to negative during that interval.                           for each frame. This is needed to maintain the classification
    To make the classification more robust, the classification        55   state machine up to date as it uses the information about the
 parameters are considered together forming a function of                  class of the previous frame. The classification is however
 merit f For that purpose, the classification parameters are               straightforward for encoding types dedicated to UNVOICED
 first scaled between 0 and 1 so that parameter's value typical
                                                                           or VOICED frames. Hence, voiced frames are always classi-
 for unvoiced speech signal translates into 0 and each param-
                                                                           fied as VOICED and unvoiced frames are always classified as
 eter's value typical for voiced speech signal translates into 1.
                                                                      60   UNVOICED.
 A linear function is used between them. The scaled version p'
 of a certain parameter p is obtained using the Equation:                  Frame Selection for TM Coding
                                                                              As discussed previously, the technique being described
       ps=kppx +cp constrained by Opsl.                       (11)         replaces the adaptive codebook in CELP-based coders by a
    The function coefficients kp and cp have been found experi-       65   glottal-shape codebook to improve the robustness to frame
 mentally for each of the parameters so that the signal distor-            erasures and to enhance the coding efficiency when non-
 tion due to the concealment and recovery techniques used in               stationary speech frames are processed. This means that this
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 24 of 39 PageID #: 105


                                                        US 8,401,843 B2
                                13                                                                       14
 technique does not construct the first stage excitation signal              To increase the robustness, frames following the transition
 with the use of the past excitation, but selects the first stage         (voiced onset or transition between two different voiced
 excitation signal from the glottal-shape codebook. The sec-              sounds) can be encoded using the TM coding technique. If the
 ond stage excitation signal (the innovation part of the total            clean-channel performance enhancement is not important,
 excitation) is still selected from the traditional CELP fixed       5
                                                                          the TM coding technique can be used only in the frames
 codebook. Any of these codebooks use no information from                 following the transition frames. Basically, the number of con-
 the past (previously transmitted) speech frames, thereby                 secutive TM frames depends on the number of consecutive
 eliminating the main reason for frame error propagation                  frame erasures one wants to consider for protection. If only
 inherent to CELP-based encoders.
                                                                     10   isolated erasures are considered (i.e. one isolated frame era-
    Using the TM coding technique systematically (to encode
                                                                          sure at a time), it is sufficient to encode only the frame fol-
 all frames) would greatly limit the error propagation, but the
                                                                          lowing the transition (voiced onset or transition between two
 coding efficiency and the synthesized speech quality would
                                                                          different voiced sounds) frame. If the transition (voiced onset
 drop in error-free conditions. As a compromise between the
                                                                          or transition between two different voiced sounds) frame is
 clean-channel performance of the codec and its robustness to        15   lost, the following frame is encoded without the use of the
 channel errors, the TM coding technique can be applied only
                                                                          past excitation signal and the error propagation is broken. It
 to the transition frames and to several frames following each
                                                                          should be pointed out, however, that if the transition (voiced
 transition frame. For frame erasure robustness, the TM cod-
                                                                          onset or transition between two different voiced sounds)
 ing technique can be used for voiced speech frames following
                                                                     20
                                                                          frame is transmitted correctly but the following frame is lost,
 transitions. As introduced previously, these transitions com-
                                                                          the error propagation would not be prevented as the next
 prise basically the voiced onsets and the transitions between
                                                                          frame is already using classical CELP encoding. However,
 two different voiced sounds. To select pertinent frames to be
                                                                          the distortion will likely be limited if at least one pitch period
 encoded using the TM coding technique, transitions are
                                                                          is already well built at the end of the transition (voiced onset
 detected. While any detector of transitions can be used, the        25   or transition between two different voiced sounds) as shown
 non-restrictive illustrative embodiment uses the classification
                                                                          in FIG. 3.
 of the EV-VBR framework as described herein above.
                                                                             When an implementation of the TM coding technique is
    The TM coding technique can be applied to encode tran-
                                                                          done into some existing codec and the class of the current
 sition (voiced onset or transition between two different
 voiced sounds) frames as described above and several subse-         30
                                                                          frame and the coding mode are known, the following scheme
 quent frames. The number of TM frames (frames encoded                    to set the onset and the following frames for TM coding can be
 using the TM coding technique) is a matter of compromise                 used. A parameter state that is a counter of the consecutive
 between the codec performance in clean-channel conditions                TM frames previously used is stored in the encoder state
 and in conditions with channel errors. If only the transition            memory. If the value of this parameter state is negative, TM
 (voiced onset or transition between two different voiced            35   coding cannot be used. If the parameter state is not negative
 sounds) frames are encoded using the TM coding technique,                but lower or equal to the number of consecutive frame era-
 the encoding efficiency increases. This increase can be mea-             sures to protect, and the class of the frame is ONSET,
 sured by the increase of the segmental signal-to-noise ratio
                                                                          VOICED or VOICED TRANSITION, the frame is denoted as
 (SNR), for example. The SNR is computed using the follow-
                                                                          TM frame (see FIG. 4 for more detail). In other words, the
 ing Equation:                                                       40
                                                                          frame is denoted as TM frame if N_TM_FRAMES state>0,
                                                                          where N_TM_FRAMES is a number of consecutive frames
              Esd                                             (14)        to prevent using the TM coding technique.
       SNR = -
                                                                             If it is expected that the communication channel character-
                                                                     45   istics are such that more than one isolated frame are often
 where E,, is the energy of the input speech signal of the                erased at a time, i.e. that the frame erasures have the tendency
 current frame and E, is the energy of the error between this             to appear in bundles, the best solution might be to use the TM
 input speech signal and the synthesis speech signal of the               coding technique to protect two or even more consecutive
 current frame.                                                           frame erasures. However, the coding efficiency in clean-chan-
                                                                     50
    However, using the TM coding technique to encode only                 nel conditions will drop. If a feedback about the channel is
 the transition frames does not help too much for error robust-           available in the encoder, the number of the consecutive TM
 ness; if the transition (voiced onset or transition between two          frames might be made adaptive to the conditions of transmis-
 different voiced sounds) frame is lost, the error will propagate         sion. In the non-restrictive illustrative embodiment of the
 as the following frames would be coded using the standard           55   present invention, up to two TM frames following the transi-
 CELP procedure. On the other hand, if the frame preceding                tion (voiced onset or transition between two different voiced
 the transition (voiced onset or transition between two differ-           sounds) frame are considered, which corresponds to a design
 ent voiced sounds) frame is lost, the effect of this lost preced-        able to cope with up to two consecutive frame erasures.
 ing frame on the performance is not critical even without the               The above described decision uses basically a fixed num-
                                                                     60
 use of the TM coding technique. In the case of voiced onset              ber (whether this number is fixed before the transmission or is
 transitions, the frame preceding the onset is likely to be               dependent on channel conditions of transmission) of TM
 unvoiced and the adaptive codebook contribution is not much              frames following the transition (voiced onset or transition
 important. In the case of a transition between two voiced                between two different voiced sounds) frame. The compro-
 sounds, the frame before the transition is generally fairly         65   mise between the clean-channel performance and the frame-
 stationary and the adaptive codebook state in the encoder and            error robustness can be also based on a closed-loop classifi-
 the decoder are often similar after the frame erasure.                   cation. More specifically, in the frame that one wants to
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 25 of 39 PageID #: 106


                                                     US 8,401,843 B2
                              15                                                                      16
 protect against the previous frame erasure or wants to decide        if the beginning of the onset can be reliably determined, 0
 if it is the onset frame, a computation of the two possible          denotes the beginning of the subframe where the onset begin-
 coding modes is done in parallel; the frame is processed both        ning is located. The glottal-shape codebook will be then
 using the generic (CELP) coding mode and the TM coding               employed in the subframe with the maximum residual signal
                                                                  5   energy. Moreover the position of the maximum gives infor-
 technique. Performance of both approaches is then compared
                                                                      mation where the glottal impulse position can approximately
 using a SNR measure, for example; for more details the
                                                                      be situated and this situation can be exploited for complexity
 following Section entitled "TM coding Technique Perfor-
                                                                      reduction as will be discussed later. Note that as the glottal-
 mance in EV-VBR Codec". When the difference between the
                                                                      shape codebook search replaces only the adaptive codebook
 SNR for the generic (CELP) coding mode and the SNR for the 10        search, a fixed codebook search is done in every subframe of
 TM coding technique is greater than a given threshold, the           a TM frame.
 generic (CELP) coding mode is applied. If the difference                The other subframes (not encoded with the use of the
 between the SNR for the generic (CELP) coding mode and               glottal-shape codebook) will be processed as follows. If the
 the SNR for the TM coding technique is smaller than the              subframe using glottal-shape codebook search is not the first
                                                                 15
 given threshold, the TM coding technique is applied. The             subframe in the frame, the excitation signal in preceding
 value of the threshold is chosen depending on how strong the         subframe(s) of the frame is encoded using the fixed CELP
 frame erasure protection and onset coding determination is           codebook only; this means that the first stage excitation signal
 required.                                                            is zero. If the glottal-shape codebook subframe is not the last
 Subframe Selection for Glottal-Shape Codebook Search            20   subframe in the frame, the following subframe(s) of the frame
    In the previous Section, the reasons and mechanisms for           is/are processed using standard CELP encoding (i.e. using the
 selecting frames for coding using the TM coding technique            adaptive and the fixed codebook search). In FIGS. 5a-5c, the
 was described. Now it will be shown that it is generally more        situation is shown for the case where the first glottal impulse
 efficient not to use the glottal-shape codebook in all sub-          emerges in the 2nd subframe. In FIG. 5b, u(n) is the LP
 frames in order to achieve the best compromise between the 25        residual signal. The first stage excitation signal is denoted
 clean-channel performance at a given bitrate and the perfor-         q(n) when it is built using the glottal-shape codebook, or
 mance in presence of an erasure in the frames preceding the          v(n) when it is built using the adaptive codebook. In this
 TM frames. First, the glottal-shape codebook search is impor-        example (FIG. Sc), the first stage excitation signal is zero in
 tant only in the first pitch-period in a frame. The following        the 1 subframe, it is a glottal-shape codevector in the 2" d
 pitch periods can be encoded using the more efficient stan- 30       subframe and a adaptive codebook vector in the last two
 dard adaptive codebook search since they no longer use the           subframes.
 excitation of the past frame (when the adaptive codebook is             In order to further increase coding efficiency and to opti-
 searched, the excitation is searched up to about one pitch           mize bit allocation, different processing is used in particular
 period in the past). There is consequently no reason to employ       subframes of a TM frame dependent on the pitch period.
 the glottal-shape codebook search in subframes containing no 35      When the first subframe is chosen as TM subframe, the sub-
 portion of the first pitch period of a frame.                        frame with the 2" d glottal impulse in the LP residual signal is
     Similarly, when the glottal-shape codebook search is used        determined. This determination is based on the pitch period
 to increase the encoding efficiency in voiced onset frames,          value and the following four situations then can occur. In the
 this glottal-shape codebook search is used on the first pitch        first situation, the 2" d glottal impulse is in the 1 subframe,
 period of the starting voiced segment. The reason is that for 40     and the 2" d 3'd and 4 th subframes are processed using standard
 the first pitch period, the adaptive codebook contains a noise-      CELP encoding (adaptive and fixed codebook search). In the
 like signal (the previous segment was not voiced) and replac-        second situation, the 2" d glottal impulse is in the 2" d sub-
 ing it with a quantized glottal impulse often increases the          frame, and the 2nd, 3rd and 4th subframes are processed using
 coding efficiency. For the following pitch periods however,          again standard CELP encoding. In the third situation, the 2" d
 the periodic excitation has already built up in the adaptive 45      glottal impulse is in the 3'd subframe. The 2" d subframe is
 codebook and using this codebook will yield better results.          processed using fixed codebook search only as there is no
 For this reason, the information on the voiced onset position        glottal impulse in the 2" d subframe of the LP residual signal to
 is available at least with subframe resolution.                      be searched for using the adaptive codebook. The 3' d and 4th
    Further optimization of the bit allocation concerns frames        subframes are processed using standard CELP encoding. In
 with pitch periods longer than the subframe length. Given that so    the last (fourth) situation, the r d glottal impulse is in the 4 th ,
 the glottal-shape codebook contains quantized shapes of the          subframe (or in the next frame), the 2" d and 3'd subframes are
 glottal impulse, the codebook is best suited to be used in           processed using the fixed codebook search only, and the 4 th ,
 subframes containing the glottal impulse. In other subframes,        subframe is processed using standard CELP encoding. More
 its efficiency is low. Given that the bit rate is often quite        detailed discussion is provided in an exemplary implementa-
 limited in speech encoding applications and that the encoding 55     tion later below.
 of the glottal-shape codebook requires a relatively larger              Table 3 shows names of the possible coding configurations
 number of bits for low bit rate speech encoding, a bit alloca-       and their occurrence statistics. In other words, Table 3 gives
 tion where the glottal-shape codebook is used and searched           the distribution of the first and the second glottal impulse
 only in one subframe per frame was chosen in the non-restric-        occurrence in each subframe for frames processed with the
 tive, illustrative embodiment.                                  60   TM coding technique. Table 3 corresponds to the scenario
    To choose the subframe to be encoded with the glottal-            where the TM coding technique is used to encode only the
 shape codebook, the first glottal impulse in the LP residual         voiced onset frame and one subsequent frame. The frame
 signal is looked for. The following simple procedure can be          length of the speech signal in this experiment was 20 ms, the
 used. The maximum sample in the LP residual signal is                subframe length 5 ms and the experiment was conducted
 searched in the range [0, 0+T 0p +2], where Top is the open- 65      using voices of 32 men and 32 women (if not mentioned
 loop pitch period for the first half-frame and 0 corresponds to      differently, the same speech database was used also in all
 the frame beginning. In the case of voiced onset frames, and         other experiments mentioned in the following description).
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 26 of 39 PageID #: 107


                                                                       US 8,401,843 B2
                                    17                                                                   18
                                              TABLE 3

                Coding mode configurations for TM and their occurrence when speech
                                        signal is processed.

                                                            type of codebook used
                        Position(s) of the first             (GS = glottal-shape,
                        (and the second if                  A = adaptive, F = fixed)

                        relevant) glottal                     2'd        3rd      4th      Quantity
 Coding configuration   impulse(s)                 subfr.     subfr.     subfr.   subfr.     [%]

 TRANSITION 1 1                                    GS+F       A+F        A+F      A+F        25.5

 TRANSITION 1 2                                    GS+F       A+F        A+F      A+F        28.4

 TRANSITION 1 3                                    GS + F     F          A+F      A+F        16.3

 TRANSITION 1 4                                    GS + F                         A+F         3.0

 TRANSITION_2                                                 GS+F       A+F      A+F        21.2

 TRANSITION_3                                                            GS + F   A+F         4.6

 TRANSITION_4                                                                     GS + F      1.0




 Glottal-Shape Codebook                                                 Glottal-Shape Codebook Search
    In principle, the glottal-shape codebook consists of quan-             The actual realization of the glottal-shape codebook can be
 tized normalized shapes of the glottal impulses placed at a 2 5 done in several ways. For example, the search can be per-
 specific position. Consequently, the codebook search consists          formed similar to the fixed codebook search in CELP. In this
 both in the selection of the best shape, and in the determina-         case the codebook is constructed by placing the center of the
                                                                        glottal impulse shapes at all possible positions in the sub-
 tion of its best position in a particular subframe. In its simplest
                                                                        frame. For instance, for a subframe length of sixty-four (64)
 form, the shape of the glottal impulse can be represented by a         samples and eight (8) glottal impulse shapes, a glottal-shape
 unity impulse and does not need to be quantized. In that case, 30 codebook of size 64 x8=512 codevectors is obtained. In accor-
 only its position in the subframe is determined. However the           dance with another example, similarly to the adaptive code-
 performance of such a simple codebook is very limited.                 book search, the codebook entries can be successively placed
    On the other hand, the best representation would be prob-           at all potential positions in the past excitation and the best
 ably achieved if the length L of the glottal-shape codebook            shape/position combination can be selected in a similar way
 entries corresponds to the length of the pitch period, and if a 35 as is used in the adaptive codebook search. In the latter real-
 large number of glottal impulse shapes are represented. As the         ization all pitch cycle repeating is automatically done through
 length and the shape of the glottal impulses vary from speaker         the  long-term CELP filter and the glottal impulses are repre-
 to speaker and from frame to frame, the complexity and                 sented with full-sized shapes (in contrast to the first realiza-
 memory requirements to search and store such a codebook                tion where glottal-shape truncation is necessary in border
                                                                     40 cases as will be discussed later).
 would be too extensive. As a compromise, the length of the
                                                                           The non-restrictive illustrative embodiment uses the con-
 glottal impulses as well as their number must be limited. In
                                                                        figuration where the codebook search is similar to the fixed
 the non-restrictive illustrative embodiment, the glottal-shape
                                                                        codebook search in Algebraic CELP (ACELP). In this
 codebook is composed of eight (8) different glottal impulse
                                                                        approach, for each of the candidate shapes, the shape is rep-
 shapes and the length of each glottal impulse is L=17 45 resented as an impulse response of a shaping filter G(z). Thus
 samples. The quantized shapes have been selected such that             the codevectors corresponding to glottal impulse shapes cen-
 the absolute maximum is around the middle of this length.              tered at different positions can be represented by codevectors
 During the glottal-shape codebook search, this middle is               containing only one non-zero element filtered through the
 aligned with the index k' which represents the position of the         shaping filter G(z) (for a subframe size N there are N single-
 glottal impulse in the current subframe and is chosen from the s() pulse vectors for potential glottal impulse positions k).
 interval [0, N-1], N being the subframe length. As the code-              Because of the glottal impulse position k' is in the middle of
 book entries length of 17 samples is shorter than the subframe         the glottal shape with an odd length of L samples and k' is
 length, the remaining samples are set to zero.                         from the range [0, N-1], the glottal shape must be truncated
    The glottal-shape codebook is designed to represent as              for the first and for the last L 1/2 =(L— i)/2 samples. This will be
 many existent glottal impulses as possible. A training process 55 taken into consideration during the glottal pulse search since
 based on the k-means algorithm [4] was used; the glottal-              it makes the shaping filter G(z) a non-causal filter.
 shape codebook was trained using more than three (3) hours                The configuration of the TM part is shown in FIG. 7 for the
 of speech signal composed of utterances of many different              encoder and in FIG. 11 for the decoder. As already mentioned,
 speakers speaking in several different languages. From this            the TM part replaces the adaptive codebook part of the
 database, the glottal impulses have been extracted from the 60 encoder/decoder. During the search, the impulse response of
 LP residual signal and truncated to 17 samples around the              the shaping filter G(z) can be integrated to the impulse
 maximum absolute value. From the sixteen (16) shapes                   response of the filter H(z).
 selected by the k-means algorithm, the number of shapes has               A procedure and corresponding codebook searcher for
 been further reduced to eight (8) shapes experimentally using          searching the optimum glottal impulse center position k' for a
 a segmental SNR quality measure. The selected glottal-shape 65 certain shape of the glottal impulse rendered by the shaping
 codebook is shown in FIG. 6. Obviously, other means can be             filter G(z) will now be described. Because the shape of the
 used to design the glottal-shape codebook.                             filter G(z) is chosen from several candidate shapes (eight (8)
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 27 of 39 PageID #: 108


                                                             US 8,401,843 B2
                                 19                                                                      20
 shapes are used in the non-restrictive illustrative embodiment
 as illustrated in FIG. 6), the search procedure must be                             (dg (k')) 2                                        (18)
 repeated for each glottal shape of the codebook in order to                         Og (k' k') . ,


 find the optimum impulse shape and position.
     To determine TM coding parameters, the search deter- 5
 mines the mean-squared error between the target vector x,                As it can be seen from Equation (18), only the diagonal of
                                                                      the matrix (1) g needs to be computed.
 and the glottal-shape codevector centered at position k' that is
                                                                          A graphical representation of computing the criterion (18)
 filtered through the weighted synthesis filter H(z). Similar to
                                                                      for one glottal-shape codevector is shown in FIGS. 8 and 9. As
 CELP, the search can be performed by finding the maximum
                                                                   10 it has been already mentioned, the Equation (18) is typically
 of a criterion in the form:
                                                                      used in the ACELP algebraic codebook search by precomput-
                                                                      ing the backward filtered target vector d g and the correlation
                                                                      matrix (1)g. However, given the non-causal nature of the shap-
                                                              (15)
              (xf yi ) 2                                              ing filter G(z), this cannot be directly applied for the first L 1/2
         -        T
                Y 1 Y1                                             15 positions. In these situations a more sophisticated search is
                                                                      used where some computed values can still be reused to
 where y, is the filtered glottal-shape codevector. Let a k,          maintain the complexity at a low level. This will be described
                                                                      hereinafter.
 denote the glottal-shape codevector centered at position k'
                                                                          Let us denote zk, to be the (k'+1) th row of the matrix Z T,
 and Pk' a position codevector with one (1) non-zero element
                                                                   20 where the matrix Z T (FIG. 10) is computed as follows. Given
 indicating the position k', then q„, can be written as q-G.p,„
                                                                      the non-causal nature of the shaping filter G(z), the matrix Z T
 where G is a Toeplitz matrix representing the shape of the
                                                                      is computed in two stages to minimize the computational
 glottal impulse. Therefore, similar to the fixed codebook            complexity. The first L 1/2 +1 rows of this matrix are first
 search, the following Equation can be written:
                                                                      computed. For the remaining part of the matrix Z T (the last
                                                                   25 N-L 1/2 -1 rows of the matrix Z i), the criterion (18) is used in
                                                              (16)
                                                                      a manner similar to the ACELP fixed codebook search.
              (XT Y1) 2                                                   A detailed description of how to compute the matrix Z T and
                YTY 1                                                 the criterion (18) will now be described.
               (xf Hq k , )2                                              In the first stage, the first L 1,2+1 rows of the matrix Z T that
              ql; HT Hqk ,                                         30 correspond to the positions k' within the range [0, L 1 ,2] are
                                                                      computed. For these positions a different truncated glottal
                  (xf HGPk')2                                         shape is used for each position k' within this range. In a first
              pT, GT HT 11Gp k ,                                      operation, a convolution between the glottal-shape response
               (xf ZPk')2
                                                                      for position k'=0 and the impulse response h(n) is computed
                                                                   35 using the Equation:
               P zT zpk,
                   pko 2

               pT, og Pk'                                                                                                                        (19)
                                                                                      zo(n) =     g (n - i)h(i),
               (C 1,02
                                                                           40

                                                                    where advantage is taken of the fact that the shaping filter
 where H is the lower triangular Toeplitz convolution matrix of     G(z) has only L 1 ,2+1 non-zero coefficients, i.e. g(0),
 the weighted synthesis filter. As will be discussed later, the     g(1), . , g(L 1,2) are non-zero coefficients.
 rows of the matrix Z T correspond to the filtered shifted ver- 4.s   In a second operation, the convolution z 1 (n) between the
 sion of the glottal impulse shape or its truncated representa-     glottal-shape codebook response for position k'=1 and the
 tion. Note that all vectors in this text are supposed column       impulse response H(z) is computed reusing values of Z 0 (n) as
 vectors (Nx 1 matrices).                                           follows (the matrix Z T_GT.HT is a matrix with some zero
    An example of matrix G in transpose form ( T) for an            negative-sloping diagonals, but this matrix Z T is no longer a
 impulse length of three (3) samples and N=4 would have the 50 Toeplitz and triangular matrix as shown in FIG. 10):
 form:
                                                                                     z 1 (0)=g(-1)h(0)


                                                                                     z i (n)=z0(n-1)+g(-1)h(n) for n=1,.   , N - 1.              (20)
                g(0)        g(1)     0      0                       (17)
               g(-1)        g(0)   g(1)     0                              55      For the following rows, the recursion in Equation (21) is
        GT =                                                                    reused:
                  0      g(-1)     g(0)    g(1)
                  o          0     g(-1)   g(0)
                                                                                     z,(0)=g(- k')h(0)


 where g(n) are the coefficients of the impulse response of the 60           z k ,(n)=z 1 (n 1)+g( k')h(n) for n=1,
                                                                                                  -        -                  . , N-1          (21)
 non-causal shaping filter G(z). In the following description,            The recursion (21) is repeated for all k'                   For k'=1_, 1 ,2
 the coefficients of the non-causal shaping filter G(z) are given      the shaping filter G(z) has already L non-zero coefficients and
 by the values g(n), for n located within the range [-L 1,2 , L 1 ,2]. the (L 1,2+1)th row of the matrix Z T is thus obtained by
 Because of the fact that the position codevector Pk' has only
 one non-zero element, the computation of the criterion (16) is 65           zL1p (0)=g(-L 1,2)h(0)
 very simple and can be expressed using the following Equa-
 tion:                                                                       zL 1 p(n) -zz 1 p-i(n -1 )+g(- L1/2) 12(n) for II=                (22)
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 28 of 39 PageID #: 109


                                                                                  US 8,401,843 B2
                                                    21                                                                                               22
   At this point, the first L 1/2+1 rows of the matrix Z T have                                    The numerator is computed using Equation (25) with the
 been computed. These rows comprise no zero coefficients                                         summation index changed:
 (FIG. 10). Then the criterion (18) can be computed for k'
 within the range [0, L 1/2 ] using the Equation:
                                                                                            5                           L172                                               (29)
                                                                                                       dg (N - 2) =                x(N - 2- L172              OZLI72 (O•
                                         .) 2                                        (23)                                    =0

                           Zk, (i) • X1(11


                    N-1                         •                                                   In a similar manner, the numerator and the denominator of
                     E zk , (i) • zk , (i)                                                  10   criterion (18) are calculated for all positions k'>L 1/2'
                    ,=0
                                                                                                    The above described procedure allows to find the maxi-
                                                                                                 mum of the criterion (18) for codevectors that represent the
    In the second stage the rest of the matrix Z T is computed                                   first shape from the glottal impulses. The search will continue
 and the criterion (18) is evaluated for positions k' within the                                 using the previously described procedure for all other glottal
 range [L 1/2 +1, N-1]. Advantage is taken of the fact that rows                            15   impulse shapes. The maximum of criterion (18) search con-
 L 1/2+1, . . . , N-1 of the matrix Z T are built using coefficients                             tinues as glottal-shape codebook search to find one maximum
 of the convolution z,,, 12 (n) that have already been computed as                               value for criterion (18) that corresponds to the one glottal-
 described by the equation (22). The difference is that only a                                   shape and one position k' constituting the result of the search.
 part of the coefficients is needed to compute these rows. That                                     It is also possible to use sub-sample resolution when
 is, each row corresponds to the previous row shifted to the                                20   searching the glottal pulse center position k'; this will, how-
 right by 1 and adding a zero at the beginning:                                                  ever, result in increased complexity. More specifically, this
                                                                                                 will require up-sampling the glottal impulse shapes to
       zg.(0) =0                                                                                 increase the resolution and extracting different shifted ver-
                                                                                                 sions at different resolutions. This is equivalent to using a
                                                                                            25   larger glottal shape codebook.
       z g,(n)=zg1 (n-1) for n=                                                      (24)
                                                                                                    Ideally the criterion (18) is computed for all possible glot-
    This is repeated for k' within the range [L 1/2 +1, N-1].                                    tal impulse positions k'. In the non-restrictive illustrative
    In this second stage, the criterion (18) can be computed in
                                                                                                 embodiment, the search is performed only in a restrained
 a manner similar to that described in the above section Fixed                                   range around the expected position of the position k' to further
 codebook search to further reduce the computational com-                                   30
                                                                                                 reduce the computational complexity. This expected position
 plexity. The criterion (18) is first evaluated for the last posi-
                                                                                                 is in the range [k„„,, k,,,„], 0 k„,,,,,<k,,,„<N, and can be
 tion k'=N-1 (this is the last row of the matrix Z I). For k'=N-1
                                                                                                 determined for the first glottal shape from the LP residual
 the numerator and the denominator of the criterion (18) is
                                                                                                 signal maximum found as described in the above Section
 provided by the following Equation                                                              Subframe Selection for Glottal-Shape Codebook Search. A
                                                                                            35
                                                                                                 glottal-shape codebook search is then performed and position
                                                                                                 k' is found for the first glottal shape. The new range [k„,,,,
                            L172                                                     (25)
        dg (N -1) =                x(N -1 - L172 OZLI12(0,
                                                                                                 k,,,„] is set for the second glottal shape search as follows:

        and
                                                                                            40

                                      L172                                           (26)              k„=k'+                                                              (30)
         g (N   -1, N - 1) =                 zL172 (OzL 172 (0.        Typically A=4. Similarly, Equation (30) is used to define
                                        =0
                                                                    the search range for the third shape around the selected posi-
                                                                    tion of the second shape and so on.
                                                                 45
    Since some of the coefficients of the matrix Z T are zeros         In the following example, it is supposed that the initial
 (FIG. 10), only L 1/2 +1 multiplications (instead of the N mul-    search range is [N-15, N-7], L=17 and N=64. The search
 tiplications as used in Equation (23)) are used to compute the     starts with computing the value z Lip (n). Then the criterion
 numerator and the denominator of the criterion (18).               (18) for the position k'=N-7 is evaluated using
    When using the example of FIG. 10 (L 1/2=1) the criterion 50
 (18), computed using equations (25) and (26), can be simpli-
 fied as follows:                                                                   (dg (N _ 7))2                              (31)
                                                                                                         N-7 =
                                                                                                                   g   (N -7, N -7)



                                                                                                                   iE
                                                                                                                   L1,2+6
                          (dg (N - 1)) 2                                             (27) 55                                      x(N -7 - L172 OZLII2(0
          N-1 -
                      )g (N -1, N - 1)                                                                                 i=0
                                                                                                                                  Li/2+7
                     (x(N - 2 )ZLI12( 0 ) + x(N - 1 )ZL I12 ( 1 ))2
                                                                                                                                           z e.112 ( 0 a. 172 (i)
                          zL172 (0)ze472 ( 0 ) + z e 172 (1)ze 172 (1)   •                                                          =0

                                                                                            60

   In the next steps some of previously computed values can                                        To compute the criterion for position k'=N-8, the denomi-
 be again reused for the denominator computation. For the                                        nator is recursively computed as:
 position N-2 the denominator of the criterion (18) is com-
                                                                                                       c1),,,(N-8,1 ■1-8)=4,g (N-7 ,IV-7)+z Lip (L 112 +8)zLip (L ii2+
 puted using                                                                                                 8).                                                           (32)
                                                                                            65
                                        1,N-1)+zL 12 (L1/2+ 1 )Z LI/2( L I /2 +                    In the same manner, the denominator is computed for all
              i).                                                                    (28)        remaining positions until k'=N-15. The numerator of crite-
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 29 of 39 PageID #: 110


                                                                US 8,401,843 B2
                                                23                                                           24
 non (18) is computed for every position within the range                        The repetition filter Q(z) is inserted into the TM part of the
 [N-15, N-7] separately in a manner similar to Equation (29)                  codec between the filters G(z) and H(z), as shown in the block
 using:                                                                       diagram of FIG. 13 for the encoder. The same change is made
                                                                              in the decoder. Similarly to pitch sharpening, the impulse
                                                                           5 response of the repetition filter Q(z) can be added to the

                                                                   (33)       impulse response of G(z) and H(z) prior to the codebook
                    -kL 172 -1
                                                                              search so that both impulses are taken into account during the
        (1,(k') =                x(k' — L 112 -I- 0ZL I12 (0•
                        =0                                                    search while keeping the complexity of the search at a low
                                                                              level.
                                                                          10
                                                                                 Another approach to build the glottal-shape codevector
                                                                              with two glottal impulses in one subframe is to use an adap-
   The last parameter to be determined in the glottal-shape                   tive codebook search in a part of the subframe. The first T c,
 codebook search is the gain gp that can be computed as in                    samples of the glottal-shape codevector q(n) are build using
 Equation (4) with the difference that it is not bounded as in the        15
                                                                              the glottal-shape codebook search and then the other samples
 adaptive codebook search. The reason is that the filtered                    in the subframe are build using the adaptive search as shown
 glottal-shape codevector is constructed using normalized                     in FIG. 14. This approach is more complex, but more accu-
 quantized glottal shapes with energy very different from the                 rate.
 energy of the actual excitation signal impulses.                                To further increase the encoding efficiency, the above
                                                                          20 described procedure can be used even if the second glottal
    The indices related to the glottal impulse position and the
                                                                              impulse appears in one of the first L 1/2 positions of the next
 glottal shape are transmitted to the decoder. The filtered glot-
                                                                              subframe (FIG. 15). In this situation, i.e. when k' and T o hold
 tal-shape codevector reconstruction in the decoder is shown
                                                                                   (k'+To)<(N+L 1 ,2), only a few samples (less than L 1 /2-F1)
 in FIG. 11. It should be noted that the pitch period length no
                                                                              of the glottal shape are used at the end of the current subframe.
 longer needs to be transmitted in a glottal-shape codebook
                                                                          25 This approach is used in the non-restrictive illustrative
 search subframe with the exception when the subframe con-
                                                                              embodiment. This approach has a limitation because the pitch
 tains more than one glottal impulse as will be discussed
                                                                              period value transmitted in these situations is limited to T o<N
 hereinafter.
                                                                              (this is a question of effective encoding), although ideally its
 More Glottal Impulses in One Subframe                                        value should be limited to T o - N+1_, 1/2. . Therefore if the sec-
                                                                          30
    There are situations where the pitch period of the speech                 ond glottal impulse appears at the beginning of the next
 signal is shorter than the subframe length and in this case the              subframe, the repetition procedure cannot be used for some of
 subframe can contain more than one glottal impulse (espe-                    the first L 1/2 glottal impulse positions k' of the first glottal
 cially in the configuration TRANSITION_1_1). In this case it                 impulse.
 is necessary to model all the glottal impulses. Given the pitch          35
                                                                              Implementation of the TM Coding Technique in EV-VBR
 period length limitations and the subframe length, a subframe                Codec
 cannot contain more than two glottal impulses in this non-                      The TM coding technique according to the non-restrictive
 restrictive illustrative embodiment.                                         illustrative embodiment has been implemented in the EV-
     These situations can be solved by two different                          VBR codec. EV-VBR uses the internal sampling frequency of
                                                                          40 12.8 kHz and the frame length of 20 ms. Each frame is divided
 approaches. The first and simpler one solves these situations
 by means of a similar procedure as the periodicity enhance-                  into four subframes of N-64 samples. The EV-VBR classifi-
 ment (pitch sharpening) used in AMR-WB (Adaptive Multi-                      cation procedure has been adapted to select frames to be
 Rate Wideband) as described in Reference [1], where the                      encoded using the TM coding technique. In this implemen-
 impulse is basically repeated with the pitch period using a                  tation, the gain of the glottal-shape codebook contribution is
                                                                          45 quantized in two steps as depicted in FIG. 16, where G(z) is
 linear filter. As illustrated in FIG. 12a, the glottal-shape code-
 vector q(n) is thus processed through an adaptive, repetition                the shaping filter, k' is the position of the centre of the glottal
 filter of the form:                                                          shape and gm is a TM gain, i.e. a roughly quantized energy of
                                                                              the glottal-shape codevector. The TM gain g m is found in the
                                                                              same way as the pitch gain using Equation (4) only with the
                          1                                        (34)   50 difference that it is not bounded. It is then quantized by means
        Q(Z) = 1 _ . z—
                        To                                                    of a 3-bit scalar quantizer and one bit for sign is used. The
                                                                              glottal-shape codevector is then scaled using this gain g m .
                                                                              After both contributions to the filtered excitation signal (first
    The pitch period Tc, can be determined for example by the                 and second stage contribution signals, i.e. the filtered glottal-
                                                                          55
 standard closed-loop pitch search approach. The parameter a                  shape codebook contribution and the filtered algebraic code-
 impacts the energy of the second impulse and, in the non-                    book contribution) are found, the gain of the first stage exci-
 restrictive illustrative embodiment, has been set to a=0.85.                 tation signal is further adjusted jointly with the second stage
 This technique adds the missing glottal impulse at the correct               excitation signal gain quantization, using the standard EV-
 position into the glottal-shape codevector. This is illustrated          60 VBR gain vector quantization (VQ). In this mariner, the gain
 as the dotted impulse in FIG. 12 b. This situation appears                   quantization codebooks of EV-VBR designed for generic or
 when the sum of the glottal impulse central position k' and the              voiced coding modes could be used also in TM coding. Of
 pitch period Tc, is less than the subframe length N, i.e.) (k'+              course, it is within the scope of the present invention to
 To)<N. But also in situations where the sum of the impulse                   perform the gain quantization using other, different methods.
 position k' and pitch period exceeds the subframe length, the            65     The search of the glottal impulse central position k' should
 pitch period value is also used to build the fixed codevector                be theoretically made for all positions in a subframe, i.e.
 when pitch sharpening in the algebraic codebook is used.                     within the range [0, N-1]. Nevertheless as already men-
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 30 of 39 PageID #: 111


                                                                   US 8,401,843 B2
                                     25                                                                                   26
 tioned, this search is computationally intensive given the             Tables 5 and 6 summarize some examples of the perfor-
 number of glottal-shapes to be tried and, in practice, it can be    mance of the TM coding technique measured using SNR
 done only in the interval of several samples around the posi-       values.
 tion of the maximum absolute value in the LP residual signal.          In the first example (Table 5) a TM technique was imple-
                                                                   5 mented in codec with a core (inner) sampling frequency
 The searching interval can be set to ±4 samples around the
                                                                     kHz (i.e. a subframe length N-40 samples), glottal-shape
 position of the first glottal impulse maximum in the LP
                                                                     codebook with sixteen (16) shapes of length seventeen (17)
 residual signal in the current frame. In this manner, process-      samples was used, and narrowband input signals were tested.
 ing complexity is approximately the same as for the EV-VBR          From Table 5 it can be seen that coding voiced onset frames
 generic encoding using the adaptive and fixed codebook 10 using the TM coding technique enhances the quality of output
 search.                                                             speech signal (see segmental and weighted segmental SNR
    The transmitted parameters related to the TM coding tech-        values for 1 and 2 TM frames). Further SNR increase can be
                                                                     observed if the voiced onset frame and one following frame
 nique are listed in Table 4 with the corresponding number of
                                                                     are encoded using the TM coding technique. However, if
 bits. The parameter T c„ which is used to determine the filter 15 more than one frame following the voiced onset frame is also
 Q(z) or perform adaptive search for the second glottal              coded using the TM coding technique, the SNR values
 impulse in case of two impulses in one subframe, is transmit-       decreases. The weighted SNR is the SNR weighted by the
 ted when TQ N. The remaining parameters used for a TM               frame energy normalized by the frame length, in dB.
 frame, but common with the generic ACELP processing, are
                                                                  20                                 TABLE 5
 not shown here (frame identification bits, LP parameters,
 pitch delay for adaptive excitation, fixed codebook excitation,            SNR measurements comparison of the impact of the TM coding
 1st and 2nd stage codebook gains). When TM parameters are                                     technique on NB signals.

 added to the bit stream, the number of bits originally allocated
                                                                                                           Weighted Segmental
 to other EV-VBR parameters is reduced in order to maintain 25 Number of TM frames                         segmental SNR [dB]     SNR [dB]
 a constant bit rate. These bits can be reduced for example
                                                                     0 (no TM coding)                        10.85      10.20       12.05
 from the fixed codebook excitation bits as well as from the         1 (TM in onset frame)                   10.88      10.48       11.03
 gain quantization.                                                  2 (TM in onset frame + 1 frame)         10.90      10.49       11.04
                                                                                   3 (TM in onset frame + 2 frames)            10.80       10.41       10.92
                                                                              30
                                 TABLE 4
                                                                                      Table 6 summarizes an example of the performance of the
               Parameters in the bit-stream transmitted for the                    EV-VBR codec with core (inner) sampling frequency
                     subframe encoded using the TM.
                                                                                   F.,-12.8 kHz, WB input speech signal and glottal-shape code-
                                                                  Number of        book with eight (8) shapes of length seventeen (17) samples.
                                                                              35
     Label          Signification                                   bits           Mostly because of the longer subframe length N, the SNRs
     ID             configuration identification                     1-4
                                                                                   values show some degradation for clean channel when the
     shape          glottal impulse shape                             3            TM coding technique is used, even if it is used in one frame
     k'             position of the glottal impulse centre            6            only. This is caused mostly because of the limited length of
                    TM gain                                           3            the glottal-shape impulses. In comparison to the NB example,
     sign(g)        sign of the TM gain                               1       40
     To             closed-loop pitch period (if                      5
                                                                                   more zero values are presented in the first stage excitation
                    applicable)                                                    signal in the subframe. The benefit of using the TM coding
                                                                                   technique in this example is in the FE (Frame Erasure) pro-
                                                                                   tection.
     The bit allocation tables used in EV-VBR are shown herein
 below. Let us recall that, when the glottal-shape codebook 45
                                                                                                                   TABLE 6
 search is not applied to the first subframe, only the fixed
 codebook and its gain are transmitted to encode the excitation                          SNR measurements comparison of the impact of the TM coding
 signal in subframes preceding the glottal-shape codebook                                                technique on WB signals.
 subframe. The same situation happens for configurations
                                                                                                                               weighted
 TRANSITION_1_3 and TRANSITION_1_4. In those cases so                                                                          segmental   segmental
 it is possible to maintain the same or even large size of fixed                   Number of TM-coded frames                   SNR [dB]    SNR [dB]    SNR [dB]
 codebook for all subframes as in the original generic ACELP
                                                                                   0 (no TM coding)                              7.52        7.21        8.61
 coding.                                                                           1 (TM in onset frame)                         7.51        7.21        8.59
 TM Technique Performance in EV-VBR Codec                                          1 (TM in frame after onset frame)             7.49        7.19        8.55
     In this section some examples of the performance of the 55                    2 (TM in onset frame + 1 frame)               7.48        7.17        8.55
 TM coding technique in the EV-VBR codec implementation                            2 (TM in 2 frames after onset frame)          7.38        7.10        8.35
                                                                                   3 (TM in onset frame + 2 frames)              7.36        7.08        8.31
 are presented. In FIG. 17 an example of the impact of the TM
 coding technique is shown for clean-channel condition. FIG.
 17a shows the input speech signal, FIG. 17b shows the LP                             It should be also noted that even when the TM coding
 residual signal and FIG. 17c shows the first stage excitation 60                  technique is used in a frame after the erased frame, there is
 signal where the TM coding technique is used in the first three                   still some little difference between the synthesised speech in
 (3) frames. As expected, the difference between the residual                      clean channel and noisy channel This is because the encoder
 signal and the first stage excitation signal is more pronounced                   and the decoder internal states do not depend only on the past
 in the beginning of each frame. Towards the end of the frame,                     excitation signal, but also on many other parameters (e.g.
 the first stage excitation signal corresponds more closely to 65                  filters memories, ISF (Immitance Spectral Frequencies)
 the residual signal because the standard adaptive codebook                        quantizer memories, . . . ). It is of course possible to test the
 search is used.                                                                   variant when a memoryless LP parameters quantization opti-
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 31 of 39 PageID #: 112


                                                           US 8,40 1,843 B2
                                 27                                                                          28
 mized TM coding is used and all the internal states are reset                   Other parameters transmitted in a TM frame are the ISFs of
 for TM frames. This way all memories that the EV-VBR                         the preceding frame. In CELP-type encoders, the ISF param-
 codec uses in the standard generic encoding mode were reset                  eters are generally interpolated between the previous frames
 to ensure that decoder internal states after a frame erasure are             ISFs and the current frame ISFs for each subframe. This
 the same as its states in error-free conditions. Nevertheless the 5 ensures a smooth evolution of the LP synthesis filter from one
 speech quality in error-free conditions drops significantly for              subframe to another. In case of a frame erasure, the ISFs of the
 this variant. Consequently, there is a compromise to be made                 frame preceding the frame erasure are usually used for the
 between the high performance in error-free conditions and the                interpolation in the frame following the erasure, instead of the
 robustness to erased frames or packets when no additional                    erased frame ISFs. However during transition segments, the
 memory resets are made.                                                      ISFs vary rapidly and the last-good frame ISFs might be very
    Table 7 summarizes the computing complexity issue of the                  different from the ISFs of the missing, erased frame. Replac-
 TM coding technique. In the worst case the TM coding tech-                   ing the missing frame ISFs by the ISFs of the previous frame
 nique increases the complexity in the encoder by 1.8 WMOPS                   may thus cause important artefacts. If the past frame ISFs can
 (Weighted Millions of Operations Per Second). The complex-
                                                                          is be transmitted, they can be used for ISF interpolation in the
 ity in the decoder remains approximately the same.
                                                                              TM frame in case the previous frame is erased. Later, differ-
                                                                              ent estimations of LP coefficients used for the ISF interpola-
                               TABLE 7
                                                                              tion when the frame preceding a TM frame is missing will be
   Complexity of the TM coding technique (worst case and average values).     described.
                                                                          20
                                  Encoder WMOPS        Decoder WMOPS
                                                                                 The final implementation of the TM coding technique to
                                                                              the EV-VBR codec supposes that only one frame after onset/
 Configuration                    Max      Average      Max      Average      transition frame is coded using TM. In this manner, about
                                                                              6.3% of active speech frames are selected for TM encoding
 original (no TM coding)         36.531    34.699       7.053     5.278
 TM coding technique used        38.346    34.743       7.055     5.281       and decoding.
                                                                          25
                                                                                 Another category of tests focused on the increase in encod-
                                                                              ing efficiency. The classification was made in the closed-loop
                                                                              search when two variants with and without the TM coding
                                                                              technique were computed side by side in the encoder and a
    The following figures illustrate the performance of the TM 30 variant with a higher SNR was chosen as an output signal.
 coding technique for voiced onset frame modeling (FIGS.                         Results for the EV-VBR codec with bit rate of 8 kbps are
 18a-18c) and for frame error propagation mitigation (FIGS.                   summarized in Table 8. In the WB case, 28% of active speech
 19a-19c). The TM coding technique is used only in one frame                  frames was classified for encoding using the TM coding
 at a time in this example. A segment of the input speech signal              technique and an increase of 0.203 dB in segmental SNR was
 (FIGS. 18a and 19a), the corresponding output synthesized 35 achieved. In the NB case, 25% of active speech frames was
 speech signal processed by the EV-VBR decoder without the                    classified for encoding using the TM coding technique and an
 TM coding technique as illustrated in FIGS. 18b and 19b, and                 increase of even 0.300 dB in segmental SNR was achieved.
                                                                              Unfortunately this objective test increase was not confirmed
 the output synthesized speech signal processed using the
                                                                              by subjective listening tests that reported no preference
 standard EV-VBR decoder with TM coding technique (FIGS.
                                                                          40 between codec with and without the TM coding technique.
 18c and 19c) are shown. The benefits of the TM coding
                                                                              Although there is no speech quality degradation and the total
 technique can be observed both in the modeling of the voiced                 number of TM frames is four (4) times higher compared with
 onset frame (2nd frame of FIG. 18) and in the limitation of                  an open-loop classification that results in much higher FE
 frame error propagation (4th and 5th frames of FIG. 19).                     protection, this classification and similar result classifications
    The frame erasure concealment technique used in the EV- 45 are better not used in an EV-VBR codec implementation due
 VBR decoder is based on the use of an extra decoder delay of                 to the increased complexity.
 20 ms length (corresponding to one frame length). It means
 that if a frame is missing, it is concealed with the knowledge                                            TABLE 8
 of the future frame parameters. Let us suppose three (3)                            Segmental SNR and SNR measure comparison between
                                                                       50
 consecutive frames that are denoted as m-1, m and m+1 and                         codec with and without TM coding technique implemented
 further suppose a situation when the frame m is missing. Then                               when close-loop classification is used.

 an interpolation of the last correctly received frame m-1 and                                                     segmental
 the following correctly received frame m+1 can be computed                    Number of TM-coded frames           SNR [dB]        SNR [dB]

 in view of determining the codec parameters, including in             55      Codec without TM, WB signal           7.34             8.89
 particular but not exclusively the LP filter coefficients (rep-               Codec with TM, WB signal              7.54             9.04
                                                                               Codec without TM, NB signal           7.58            10.62
 resented by ISFs Immitance Spectral Frequencies), closed-
                                                                               Codec with TM, NB signal              7.88            10.97
 loop pitch period To , pitch and fixed codebook gains. The
 interpolation helps to estimate the lost frame parameters more
 accurately for stable voiced segments. However, it often fails        60   Bit-Allocation Tables for TM Coding Technique in EV-VBR
                                                                            Codec
 for transition segments when the codec parameters vary rap-
                                                                              The TM coding technique was implemented in an EV-VBR
 idly. To cope with this problem, the absolute value of the pitch           codec candidate for ITU-T standardization. The following
 period can be transmitted in every TM frame even in the case               Table 9 shows bit allocation tables of the original generic
 that it is not used for the first stage excitation construction in    65   mode and all TM coding mode configurations that were intro-
 the current frame m+1. This is valid especially for configu-               duced herein above. These configurations are used in the
 rations TRANSITION_1_4 and TRANSITION_4.                                   EV-VBR codec.
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 32 of 39 PageID #: 113


                                                                        US 8,401,843 B2
                                          29
                                                   TABLE 9
          Bit allocation tables for generic coding mode and for all TM configurations
       as used in the EV-VBR codec (ID stands for configuration identification, ISFs for
      Immitance Spectral Frequencies and FCB for Fixed CodeBook, subfr. is subframe).

         a) GENERIC                       b) TRANSITION 1 1               c) TRANSITION 1 2

   # bits         parameter               # bits     parameter            # bits     parameter

     2           coder type                 2        coder type            2         coder type
     1           NB/WB                      1        NB/WB                 1         NB/WB
    36           ISFs                      36        ISFs                 36         ISFs
     3           energy estimate            3        energy estimate       3         energy estimate
     8           1" subfr. pitch            1        TM subfr. ID          1         TM subfr. ID
     5           1" subfr. gains            5        1" subfr. pitch       1         TM subfr. ID
     5           rd subfr. pitch            3        TM shape              3         TM shape
     5           rd subfr. gains            6        TM position           6         TM position
     8           3' d subfr. pitch          1        TM gain sign          1         TM gain sign
     5           3' d subfr. gains          3        TM gain value         3         TM gain value
     5           4th subfr. pitch           5        1" subfr. gains       5         1" subfr. gains
     5           4th subfr. gains           5        rd subfr. pitch       1         TM subfr. ID2
    12           1" subfr. FCB              5        rd subfr. gains       1         TM subfr. ID2
    20           rd subfr. FCB              5        3rd subfr. pitch      7         rd subfr. pitch
    20           3' subfr. FCB              5        3rd subfr. gains      5         rd subfr. gains
    20           4th subfr. FCB             5        4th subfr. pitch      5         3' subfr. pitch

   160 bits       total                     5        4th subfr. gains      5         3' subfr. gains
                                           20        1" subfr. FCB         5         4th subfr. pitch
                                           20        rd subfr. FCB         5         4th subfr. gains
                                           12        3rd subfr. FCB       20         1" subfr. FCB
                                           12        4th subfr. FCB       20         rd subfr. FCB

                                          160 bits   total                12         3rd subfr. FCB
                                                                          12         4th subfr. FCB

                                                                         160 bits    total

   d) TRANSITION 1 3                       e) TRANSITION 1 4               f) TRANSITION 2

   # bits         parameter               # bits     parameter            # bits     parameter

     2           coder type                 2        coder type            2         coder type
     1           NB/WB                      1        NB/WB                 1         NB/WB
    36           ISFs                      36        ISFs                 36         ISFs
     3           energy                     3        energy                3         energy
                 estimate                            estimate                        estimate
     1           TM subfr. ID               1        TM subfr. ID          1         TM subfr. ID
     1           TM subfr. ID               1        TM subfr. ID          1         TM subfr. ID
     3           TM shape                   3        TM shape              1         TM subfr. ID
     6           TM position                6        TM position           2         1" subfr. gain
     1           TM gain sign               1        TM gain sign          3         TM shape
     3           TM gain value              3        TM gain value         6         TM position
     5           1" subfr. gains            5        1" subfr. gains       1         TM gain sign
     1           TM subfr. ID2              1        TM subfr. ID2         3         TM gain value
     1           TM subfr. ID2              3        rd subfr. gain        5         rd subfr. gains
     3           rd subfr. gain             2        3rd subfr. gain       8         3' subfr. pitch
     7           3' subfr. pitch            7        4th subfr. pitch      5         3' subfr. gains
     5           3' subfr. gains            5        4th subfr. gains      5         4th subfr. pitch
     4           4th subfr. pitch          20        1" subfr. FCB         5         4th subfr. gains
     5           4th subfr. gains          20        rd subfr. FCB        20         1" subfr. FCB
    20           1" subfr. FCB             20        3rd subfr. FCB       20         rd subfr. FCB
    12           rd subfr. FCB             20        4th subfr. FCB       12         3' subfr. FCB

    20            3' subfr. FCB           160 bits   total                20         4th subfr. FCB

    20           4th subfr. FCB                                          160 bits    total

   160 bits       total

                 g) TRANSITION 3                                  h) TRANSITION 4

         # bits               parameter                      # bits            parameter

             2                coder type                      2                coder type
             1                NB/WB                           1                NB/WB
            36                ISFs                           36                ISFs
             3                energy                          3                energy
                              estimate                                         estimate
             1                TM subfr. ID                    1                TM subfr. ID
             1                TM subfr. ID                    1                TM subfr. ID
             1                TM subfr. ID                    1                TM subfr. ID
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 33 of 39 PageID #: 114


                                                                      US 8,401,843 B2
                                        31                                                                             32
                                       TABLE 9-continued

           Bit allocation tables for generic coding mode and for all TM configurations
        as used in the EV-VBR codec (ID stands for configuration identification, ISFs for
       Immitance Spectral Frequencies and FCB for Fixed CodeBook, subfr. is subframe).

          1                 TM subfr. ID                    1            TM subfr. ID
          3                 lsubfr. gain                    3            lsubfr. gain
          3                 2 subfr. gain                   2            2 subfr. gain
          5                 3' subfr. pitch                 3            3rd subfr. gain
          3                 TM shape                        8            4th subfr. pitch
          6                 TM position                     3            TM shape
          1                 TM gain sign                    6            TM position
          3                 TM gain value                   1            TM gain sign
          5                 3' subfr. gains                 3            TM gain value
          8                 4th subfr. pitch                5            4th subfr. gains
          5                 4th subfr. gains               20            1" subfr. FCB
         12                 1" subfr. FCB                  20            2 subfr. FCB
         20                 2 subfr. FCB                   20            3rd subfr. FCB
         20                 3rd subfr. FCB                 20            4th subfr. FCB

         20                 4th subfr. FCB                 160 bits      total

        160 bits            total




    There is one exception to the configuration TRANSI-                                                       TABLE 10-continued
 TION_2 in Table 9. This bit-allocation table can be used only
 in the situation when it is decided to use the TM coding                                   Bit allocation table for configuration TRANSITION _ 2 if TM
                                                                                 25
                                                                                                            is used also in the onset frame.
 technique in the frames following the voiced onset frame only                                                     TRANSITION 2a
 (the voiced onset frame is encoded using the generic coding
 mode and only one frame following the voiced onset frame is                                         # bits                  parameter
 encoded using the TM coding technique). In this situation, the
                                                                                                        3                    1" subfr. Gain
 pitch period T, is T Q N in the second subframe and there is                    30                     5                    2 subfr pitch
 no need to transmit this parameter in the 2" d subframe. But if                                        3                    TM shape
 the TM coding technique is used also in the voiced onset                                               6                    TM position
                                                                                                        1                    TM gain sign
 frame, the following situation may occur. The pitch period is
                                                                                                        3                    TM gain value
 shorter than N, but the voiced onset can start only in the 2" d                                        5                    2 subfr. Gains
 subframe (e.g. the first subframe still containing unvoiced                     35                     8                    3' subfr. Pitch
 signal). In this case the pitch period T, must be transmitted. In                                      5                    3' subfr. gains
                                                                                                        5                    4th subfr. Pitch
 this situation a different bit-allocation table is used, parameter
                                                                                                        5                    4th subfr. Gains
 T, is transmitted in the 2" d subframe using five (5) bits and in                                     20                    1" subfr. FCB
 one subframe a shorter fixed codebook is used (see Table 10).                                         20                    2 subfr. FCB
 The same situation appears also for the configuration TRAN-                     40
                                                                                                       12                    3' subfr. FCB
                                                                                                       12                    4th subfr. FCB
 SITION_3. However, the pitch period is transmitted here
 anyway in the present, non-limitative implementation                                                 158                    bits total
 (whether the onset frame is coded using the TM coding tech-
 nique or not) because there is no good use of the saved bits for
 another parameter encoding.                                                           If there is available bandwidth, further enhancement can be
                                                                                 45
    Other bit allocations can be used in different transition                       achieved by transmitting more information for better frame
 mode configurations. For instance, more bits can be allocated                      erasure (FE) protection. The VMR-WB codec is an example
 to the fixed codebooks in the subframes containing glottal                         of a codec that uses some portion of FE protection bits. For
 pulses. For example, in TRANSITION_3 mode, a FCB with                              example fourteen (14) protection bits per frame are used in
 twelve (12) bits can be used in the second subframe and                         50 the Generic Full-Rate encoding type in VMR-WB in Rate-Set
 twenty-eight (28) bits in the third subframe. Of course, other                     II. These bits represent frame classification (2 bits), synthe-
 than 12- and 20-bit FCBs can be used in different coder                            sized speech energy (6 bits) and glottal pulse position (6 bits).
 implementations.                                                                   The glottal pulse is inserted artificially in the decoder when a
                                                                                    voiced onset frame is lost. These FER protection bits are not
                                    TABLE 10                                     55 much important for excitation construction in a TM frame
                                                                                    because the TM coding technique does not make use of the
        Bit allocation table for configuration TRANSITION _ 2 if TM
                        is used also in the onset frame.                            past excitation signal; the TM coding technique constructs the
                               TRANSITION 2a                                        excitation signal using parameters transmitted in the current
                                                                                    (TM) frame. These bits can be however employed for the
                   # bits                      parameter
                                                                                 60 transmission of other parameters. In an example of imple-
                      2                        coder type                           mentation, these bits can be used to transmit in the current TM
                                               NB/WB                                frame the ISF parameters of the previous frame; however
                    36                         ISFs                                 twelve (12) bits instead of thirty-six (36) bits are available).
                     3                         Energy estimate
                                               TM subfr. ID
                                                                                    These ISFs are used for more precise LP filter coefficients
                                               TM subfr. ID                      65 reconstruction in case of frame erasure.
                                               TM subfr. ID                            In the EV-VBR codec the set of LP parameters is computed
                                                                                    centered on the fourth subframe, whereas the first, second,
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 34 of 39 PageID #: 115


                                                          US 8,401,843 B2
                                              33                                                                   34
 and third subframes use a linear interpolation of the LP filter
 parameters between the current and the previous frame. The                                 NI                                  (37)
                                                                                                ti 2(n)) ,
 interpolation is performed on the ISPs (Immitance Spectral               E(k)= 101ogio i -
                                                                                          N
                                                                                            n=0
 Pairs). Let q4(''' ) be the ISP vector at the 4 th subframe of the
 frame, and q4('''' ) the ISP vector at the 4 th subframe of the 5
 past frame m-1. The interpolated ISP vectors at the 1, 2" d,       where u(n) is the LP residual signal. Then the average residual
 and 3'd subframes are given by the Equations:                      energy per subframe is found through the following Equation:
       q i fr" )=0.55q4( r" -1 40.45q4(m) ,

                                                                        10                                                                         (38)
                                                                                                     E(k).
                                                                                           4
                                                                                               k=0
       q30'0=0.04q4( r" -1 40.96q4( r") .                       ( 35)

    This interpolation is however not directly suited for the TM
 coding technique in the case of erasure of the previous frame.                The fixed codebook energy is estimated from the residual
                                                                        15
 When the frame preceding the TM frame is missing, it can be                 energy by removing an estimate of the adaptive codebook
 supposed that the last correctly received frame is unvoiced. It             contribution. This is done by removing an energy related to
 is more efficient in this situation to reconstruct the ISF vector           the average normalized correlation obtained from the two
 for the missing frame with different interpolation constants                open-loop pitch analyses performed in the frame. The follow-
 and it does not matter if we have some ISFs information from                ing Equation is used:
                                                                        20
 FER protection bits available or not. In general, the interpo-
 lation is using the previous frame ISPs more heavily. The ISP                     Es =E-101,                                                      (39)

 vectors for the missing frame m can be given at the decoder,         where R is the average of the normalized pitch correlations
 for example by using the following Equations:                        obtained from the open-loop pitch analysis for each half-
       ci1(-)=q4(-1),                                              25 frame of the current frame. The estimated scaled fixed code-
                                                                      book energy is not dependant on the previous frame energy
       ci2 (m)= c14 0-,
                    - 1 ),                                            and thus the gain encoding principle is robust to frame era-
                                                                      sures.
       q30'0=0.7q4(m-1)+0.3q4( r") ,                                     Once the estimation of the fixed codebook energy is found,
                                                                   30 the pitch gain and the fixed codebook gain correction are
       q4(m)=0.1en-1)±0.9q4(m).                               (36)    computed: the estimated scaled fixed codebook energy is
    The following correctly received TM frame m+1 then uses           used  to calculate the estimated fixed codebook gain and the
 LP coefficients interpolation described by the Equations (35).       correction factor y (ratio between the true and the estimated
 Also the interpolation coefficients in Equations (36) are given      fixed codebook gains). The value y is vector quantized
 as a non-limitative example. The final coefficients could be 35 together with the pitch gain using five (5) bits per subframe.
 different and additionally it is desirable to use one set of         For the design of the quantizer, a modified k-means method
 interpolation coefficients when some ISF information from            [4] is used. The pitch gain is restricted within the interval <0;
 the previous frame is available and another set when ISF             1.2> during the codebook initialization and <0; 00> during the
 information from the previous frame is not available (i.e.           iterative codebook improvement. Likewise, the correction
 there are no frame erasure protection bits in the bit stream). 40 factor y is limited by <0; 5> during initialization and <0; 00>
 Pitch Period and Gain Encoding in TM Frames in EV-VBR                during the codebook improvement. The modified k-means
 Codec                                                                algorithm seeks to minimize the following criterion:
    The value of the pitch period T o is transmitted for every
                                                                                   E=g,2y i Ty i -2gpx i Ty i +g,2y2 Ty2-2g i Ty2 +2gpgj i Ty2 .   ( 40)
 subframe in the generic encoding mode used in the EV-VBR
 codec. In the 1" and 3'd subframes, an 8-bit encoding is used 45               When using the TM coding technique, transmission of the
 while the pitch period value is transferred with fractional (1/2            pitch period and both pitch and fixed codebook gains may not
 for To in the range [T„,,,, 911/2]) or integer (for T o in the range        be required for subframes where there is no important glottal
 [92, T,,,,x]) resolution. In the 2" d and 4 th subframes, a delta           impulse, and only the fixed codebook contribution may be
 search is used and the pitch period value always with frac-                 computed.
 tional resolution is coded with five (5) bits. Delta search so                 The following is a list and description of all TM configu-
 means a search within the range [T 0p-8, T0 +7 ½], where Top                rations:
 is the nearest integer to the fractional pitch period of the                   Configuration TRANSITION_Ll (FIG. 20) In this con-
 previous (1" or 3rd) subframe. The values of the pitch period                     figuration one or two first glottal impulses appear in the
 are limited in the EV-VBR codec to values within the range                        first subframe that is processed using the glottal-shape
 [T„„,„ T,,,„], where T„,,,,,-34 and T,,,, x=231.                     55           codebook search. This means that the pitch period value
    The pitch gain gp and the fixed codebook gain g c are                          in the first subframe can have a maximum value less than
 encoded in the EV-VBR codec in principle in the same man-                         the subframe length, i.e. T„,,,<T o<N. With the integer
 ner as in the AMR-WB+codec [5]. First an estimation of a                          resolution it can be coded with five (5) bits. The pitch
 non-predictive scaled fixed codebook energy is calculated for                     periods in the next subframes are found using 5-bits
 all subframes in a frame and quantized with three (3) bits once 60                delta search with a fractional resolution.
 per frame (see the parameter energy estimate in Table 9).                      This is the most bit-demanding configuration of the TM
 Then the pitch gain gp and the fixed codebook gain g c are                        coding technique, i.e. when the glottal-shape codebook
 vector quantized and coded in one step using five (5) bits for                    is used in the first subframe and the pitch period T o is
 every subframe.                                                                   transmitted for Q(z) filter determination, or for the adap-
    The estimated fixed codebook energy is computed and 65                         tive codebook search in the part of the first subframe.
 quantized as follows. First, the LP residual energy is com-                       This configuration uses in the first subframe the proce-
 puted in each subframe k using the following Equation:                            dure as described above. This configuration is used in the
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 35 of 39 PageID #: 116


                                                     US 8,401,843 B2
                             35                                                                   36
     EV-VBR codec also when only one glottal impulse                      of the pitch period is transmitted in the situation when
     appears in the first subframe. Here the pitch period T o             the second glottal impulse appears in the next frame.
     holds To<N and it is used for periodicity enhancement                When a frame m preceding the TM frame m+1 is miss-
     [1] in fixed codebook search.                                        ing, the correct knowledge of the pitch period value from
  Configuration TRANSITION_1_2 (FIG. 21) When the 5                       the frames m-1 and m+1 helps to reconstruct the miss-
     configuration TRANSITION_1_2 is used, the first sub-                 ing part of the synthesis signal in the frame m success-
     frame is processed using the glottal-shape codebook                  fully.
     search. The pitch period is not needed and all following          Configuration TRANSITION_2 (FIG. 24) When the first
     subframes are processed using the adaptive codebook                  glottal impulse appears in the second subframe and only
     search. Because the second subframe is known to con- 10              frames after voiced onset frames are encoded using the
     tain the second glottal impulse, the pitch period maxi-              TM coding technique (i.e. the voiced onset frames are
     mum value holds To              This maximum value can               encoded with the legacy generic encoding), the pitch
     be further reduced thanks to knowledge of the glottal                period is transmitted only in the third and fourth sub-
     impulse position k'. The pitch period value in the second            frames. In this case, only fixed codebook parameters are
     subframe is then coded using seven (7) bits with a frac- 15          transmitted in the first subframe.
     tional resolution in the whole range. In the third and            The frame shown in FIG. 24 supposes the configuration
     fourth subframes, delta search using five (5) bits is used           when TM is not used in voiced onset frames. If TM is
     with a fractional resolution.                                        used also in the voiced onset frames, the configuration
  Configuration TRANSITION_1_3 (FIG. 22) When the                         TRANSITION_2a is used where the pitch period T o is
     configuration TRANSITION_1_3 is used the first sub- 20               transmitted in the second subframe for using the proce-
     frame is processed using the glottal-shape codebook                  dure as described above.
     search again with no use of the pitch period. Because the         Configuration TRANSITION_3 (FIG. 25) When the first
     second subframe of the LP residual signal contains no                glottal impulse appears in the third subframe and only
     glottal impulse and the adaptive search is useless, the              frames after the voiced onset frames are encoded using
     first stage excitation signal is replaced by zeros in the 25         the TM coding technique (i.e. the voiced onset frames
     second subframe. The adaptive codebook parameters                    are coded with the legacy generic encoding), the pitch
     (To and gp) are not transmitted in the second subframe               period is transmitted only in the fourth subframe. In this
     and saved bits are used for the FCB size increase in the             case only fixed codebook parameters are transmitted in
     third subframe. Because the second subframe contains a               the first and second subframes.
     minimum of the useful information, only the 12-bits 30            The pitch period is still transmitted for the third subframe
     FCB is used and the 20-bits FCB is used in the fourth                in the bit stream. However it is not useful if the TM
     subframe. The first stage excitation signal in the third             coding technique is not used to encode the voiced onset
     subframe is constructed using the adaptive codebook                  frames. This value is useful only when voiced onset
     search with the pitch period maximum value (3.N-1—k')                frames are encoded using the TM coding technique.
     and minimum value (2.N—k'); thus only a 7-bits encod- 35          Configuration TRANSITION_4 (FIG. 26) When the first
     ing of the pitch period with fractional resolution over all          glottal impulse appears in the fourth subframe and only
     the range is used. The fourth subframe is processed                  frames after voiced onset frames are encoded using the
     using the adaptive search again with a 5-bits delta search           TM coding technique (i.e. the voiced onset frames are
     encoding of the pitch period value.                                  encoded with the legacy generic encoding), the pitch
  In the second subframe only the fixed codebook gain g c is 40           period value information is not used in this subframe.
     transmitted. Consequently, only two (2) or three (3) bits            However the pitch period value is used in the frame
     are needed for gain quantization instead of the 5-bits               concealment at the decoder (this value is used for the
     quantizer used in the subframe with traditional ACELP                missing frame reconstruction when the frame preceding
     encoding (i.e. when gains gp and gc are transmitted).                the TM frame is missing). Thus the pitch value is trans-
     This is valid also for all the following configurations. 45          mitted only in the fourth subframe and only fixed code-
     The decision as to whether the gain quantizer should use             book parameters are transmitted in the first, second and
     two (2) or three (3) bits is made to fit the number of bits          third subframes (the gain pitch gp is not required). The
     available in the frame.                                              saved bits allow for the 20-bits FCB to be used in every
  Configuration TRANSITION_1_4 (FIG. 23) When the                         subframe.
     configuration TRANSITION_1_4 is used, the first sub- so           Although the present invention has been described in the
     frame is processed using the glottal-shape codebook            foregoing description in connection with a non-restrictive
     search. Again, the pitch period does not need to be trans-     illustrative embodiment thereof, this non-restrictive illustra-
     mitted. But because the LP residual signal contains no         tive embodiment can be modified at will, within the scope of
     glottal impulse in the second and also in the third sub-       the appended claims, without departing from the scope and
     frame, the adaptive codebook search is useless for these 55 spirit of the present invention.
     two subframes. Again, the first stage excitation signal in     References
     these subframes is replaced by zeros and saved bits are        [1] B. BESSETTE, R. SALAMI, R. LEFEBVRE, M.
     used for the FCB size increase so that all subframes can          JELINEK, J. ROTOLA-PUKKILA, J. VAINIO, H.
     benefit and use the 20-bits FCBs. The pitch period value          MIKKOLA, and K. JARVINEN, "The Adaptive Multi-
     is transmitted only in the fourth subframe and its mini- 60       Rate Wideband Speech Codec (AMR-WB)", Special Issue
     mum value is (3 .N—k'). The maximum value of the pitch            of IEEE Transactions on Speech and Audio Processing,
     period is limited by Tm. It does not matter if the second         Vol. 10, No. 8, pp. 620-636, November 2002.
     glottal impulse appears in the fourth subframe or not (the     [2] R. SALAMI, C. LAFLAMME, J-P. ADOUL, and D.
     second glottal impulse can be present in the next frame           MASSALOUX, "A toll quality 8 kb/s speech codec for the
     if k'+T,,,„N).                                              65    personal communications system (PCS)", IEEE Trans. on
  The absolute value of the pitch period is used at the decoder        Vehicular Technology, Vol. 43, No. 3, pp. 808-816, August
     for the frame concealment; therefore this absolute value          1994.
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 36 of 39 PageID #: 117


                                                       US 8,401,843 B2
                               37                                                                   38
 [3] 3GPP2 Tech. Spec. C.50052-A v1.0, "Source-Controlled              the transition each comprise a plurality of subframes, and
    Variable-Rate Multimode Wideband Speech Codec                      wherein the transition mode codebook is used only in the
    (VMR-WB), Service Options 62 and 63 for Spread Spec-               subframe containing a first glottal impulse of a current frame.
    trum Systems," April 2005; http://www.3gpp2.org                       10. A transition mode device as defined in claim 9, com-
 [4] S. P. Lloyd, "Least squares quantization in PCM," IEEE 5 prising means for producing, in at least one subframe preced-
    Transactions on Information Theory, Vol. 28, No. 2, pp.            ing the subframe using the transition mode codebook, a glo-
    129-136, March 1982.                                               bal excitation signal comprising exclusively an innovation
 [5] 3GPP Tech. Spec. 26.290, "Adaptive Multi-Rate-Wide-               codebook component.
    band (AMR-WB+) codec; Transcoding functions," June
                                                                          11. An encoder device for generating a transition mode
    2005.                                                          10
                                                                       excitation replacing an adaptive codebook excitation in a
 [6] "Extended high-level description of the Q9 EV-VBR
                                                                       transition frame and/or at least one frame following the tran-
    baseline codec," ITU-T 5G16 Tech. Cont. COM16-
                                                                       sition in a sound signal, comprising:
    C199R1-E, June 2007.
    What is claimed is:                                                   a generator of a codebook search target signal;
    1. A transition mode device for use in a predictive-type 15           a transition mode codebook for generating a set of code-
 sound signal codec for producing a transition mode excitation               vectors independent from past excitation, wherein the
 replacing an adaptive codebook excitation in a transition                   codevectors of said set each corresponds to a respective
 frame and/or at least one frame following the transition in the             transition   mode excitation and wherein the transition
 sound signal, comprising:                                                   mode codebook comprises a codebook of glottal
    an input for receiving a codebook index; and                   20        impulse shapes;
    a transition mode codebook for generating a set of code-              a searcher of the transition mode codebook for finding the
       vectors independent from past excitation, the transition              codevector of said set corresponding to the transition
       mode codebook being responsive to the codebook index                  mode excitation optimally corresponding to the code-
       for generating, in the transition frame and/or the at least           book search target signal.
       one frame following the transition, one of the codevec- 25         12. An encoder device as defined in claim 11, wherein the
       tors of the set corresponding to said transition mode           searcher applies a given criterion to every glottal impulse
       excitation;                                                     shape of the codebook of glottal impulse shapes and finds as
    wherein the transition mode codebook comprises a code-             the codevector optimally corresponding to the codebook
       book of glottal impulse shapes.                                 search target signal the codevector of the set corresponding to
    2. A transition mode device as defined in claim 1, wherein 30 a maximum value of said criterion.
 the sound signal comprises a speech signal and wherein the               13. An encoder device as defined in claim 12, wherein the
 transition frame is selected from the group consisting of a           searcher identifies the found codevector by means of transi-
 frame comprising a voiced onset and a frame comprising a              tion mode parameters selected from the group consisting of a
 transition between two different voiced sounds.                       transition mode configuration identification, a glottal impulse
    3. A transition mode device as defined in claim 1, wherein 35 shape, a position of the glottal impulse shape centre in the
 the transition frame and/or the at least one frame following          found codevector, a transition mode gain, a sign of the tran-
 the transition comprise a transition frame followed by several        sition mode gain and a closed-loop pitch period.
 frames.                                                                  14. An encoder device as defined in claim 11, wherein the
    4. A transition mode device as defined in claim 1, wherein         sound signal comprises a speech signal and wherein the tran-
 the transition frame and/or the at least one frame following 40 sition frame is selected from the group consisting of a frame
 the transition each comprise a plurality of subframes, and            comprising a voiced onset and a frame comprising a transition
 wherein the transition mode codebook is used in a first part of       between two different voiced sounds.
 the subframes and a predictive-type codebook of the predic-              15. An encoder device as defined in claim 11, wherein the
 tive-type codec is used in a second part of the subframes.            transition frame and/or the at least one frame following the
    5. A transition mode device as defined in claim 1, wherein 45 transition comprise a transition frame followed by several
 the codebook of glottal impulse shapes comprises codevec-             frames.
 tors formed of a glottal impulse shape placed at a specific              16. An encoder device as defined in claim 11, wherein the
 position in the codevector.                                           transition frame and/or the at least one frame following the
    6. A transition mode device as defined in claim 5, wherein         transition each comprise a plurality of subframes, and
 the codebook of glottal impulse shapes includes a predeter- so wherein the searcher searches the transition mode codebook
 mined number of different shapes of glottal impulses, and             in a first part of the subframes and a predictive-type codebook
 wherein each shape of glottal impulse is positioned at a plu-         of the encoder device in a second part of the subframes.
 rality of different positions in the codevectors to form a plu-          17. An encoder device as defined in claim 11, wherein the
 rality of different codevectors of the codebook of glottal            codebook of glottal impulse shapes comprises codevectors
 impulse shapes.                                                   55 formed of a glottal impulse shape placed at a specific position
    7. A transition mode device as defined in claim 5, wherein         in the codevector.
 the codebook of glottal impulse shape comprises a generator              18. An encoder device as defined in claim 17, wherein the
 of codevectors containing only one non-zero element and a             codebook of glottal impulse shapes includes a predetermined
 shaping filter for processing the codevectors containing only         number of different shapes of glottal impulses, and wherein
 one non-zero element to produce codevectors representing 60 each shape of glottal impulse is positioned at a plurality of
 glottal impulse shapes centered at different positions.               different positions in the codevectors to form a plurality of
    8. A transition mode device as defined in claim 5, wherein         different codevectors of the codebook of glottal impulse
 the glottal impulse shapes comprises first and last samples           shapes.
 wherein a predetermined number of the first and last samples             19. An encoder device as defined in claim 17, wherein the
 are truncated.                                                    65 codebook of glottal impulse shapes comprises a generator of
    9. A transition mode device as defined in claim 1, wherein         codevectors containing only one non-zero element and a
 the transition frame and/or the at least one frame following          shaping filter for processing the codevectors containing only
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 37 of 39 PageID #: 118


                                                       US 8,401,843 B2
                               39                                                                    40
 one non-zero element to produce codevectors representing              positions in the codevectors to form a plurality of different
 glottal impulse shapes centered at different positions.               codevectors of the codebook of glottal impulse shapes.
    20. An encoder device as defined in claim 11, further com-            29. A decoder device as defined in claim 27, wherein the
 prising:                                                              codebook of glottal impulse shapes comprises a generator of
    a generator of an innovation codebook search target signal; 5 codevectors containing only one non-zero element and a
    an innovation codebook for generating a set of innovation          shaping filter for processing the codevectors containing only
       codevectors each corresponding to a respective innova-          one non-zero element to produce codevectors representing
       tion excitation;                                                glottal impulse shapes centered at different positions.
    a searcher of the innovation codebook for finding the inno-           30. A decoder device as defined in claim 24, further com-
                                                                    10
       vation codevector of said set corresponding to an inno-         prising:
       vation excitation optimally corresponding to the inno-             an input for receiving an innovation codebook index;
       vation codebook search target signal; and                          an innovation codebook for generating a set of innovation
    an adder of the transition mode excitation and the innova-               codevectors, the innovation codebook being responsive
       tion excitation to produce a global excitation for a sound 15         to the innovation codebook index for generating in the
       signal synthesis filter.                                              transition frame and/or at least one frame following the
    21. An encoder device as defined in claim 20, wherein the                transition one of the innovation codevectors of the set
 transition frame and/or the at least one frame following the                corresponding to an innovation excitation;
 transition each comprise a plurality of subframes and                    an adder of the transition mode excitation and the innova-
 wherein, depending on where a glottal impulse or glottal 20                 tion excitation to produce a global excitation for a sound
 impulses are located in the subframes, the encoder device                   signal synthesis filter.
 comprises means for encoding the subframes using at least                31. A transition mode method for use in a predictive-type
 one of the transition mode codebook, an adaptive codebook             sound signal codec for producing a transition mode excitation
 and the innovation codebook.                                          replacing an adaptive codebook excitation in a transition
    22. An encoder device as defined in claim 11, wherein the 25 frame and/or at least one frame following the transition in the
 transition frame and/or the at least one frame following the          sound signal, comprising:
 transition each comprise a plurality of subframes, and                   receiving, using a codebook index input, a codebook index;
 wherein the transition mode codebook is used only in the                    and
 subframes containing a first glottal impulse of a current                in response to the codebook index from the codebook index
 frame.                                                             30
                                                                             input, generating, using a transition mode codebook for
    23. An encoder device as defined in claim 22, comprising
                                                                             generating a set of codevectors independent from past
 means for producing, in at least one subframe preceding the
                                                                             excitation, one of the codevectors of the set correspond-
 subframes using the transition mode codebook, a global exci-
                                                                             ing to said transition mode excitation;
 tation signal comprising exclusively an innovation codebook
 component.                                                         35
                                                                          wherein   the transition mode codebook comprises a code-
    24. A decoder device for generating a transition mode                    book of glottal impulse shapes.
 excitation replacing an adaptive codebook excitation in a                32. A transition mode method as defined in claim 31,
 transition frame and/or at least one frame following the tran-        wherein the sound signal comprises a speech signal and the
 sition in a sound signal, comprising:                                 transition frame comprises a frame comprising a voiced onset
    an input for receiving a codebook index;                        40 or a frame comprising a transition between two different

    a transition mode codebook for generating a set of code-           voiced sounds.
       vectors independent from past excitation, the transition           33. A transition mode method as defined in claim 31,
       mode codebook being responsive to the codebook index            wherein the transition frame and/or the at least one frame
       for generating in the transition frame and/or at least one      following the transition comprise a transition frame followed
       frame following the transition one of the codevectors of 45 by several frames.
       the set corresponding to the transition mode excitation;           34. A transition mode method as defined in claim 31,
    wherein the transition mode codebook is a codebook of              wherein the transition frame and/or the at least one frame
       glottal impulse shapes.                                         following the transition each comprise a plurality of sub-
    25. A decoder device as defined in claim 24, wherein the           frames, and said method comprises using the transition mode
 sound signal comprises a speech signal and wherein the tran- so codebook in a first part of the subframes and a predictive-type
 sition frame is selected from the group consisting of a frame         codebook of the predictive-type codec in a second part of the
 comprising a voiced onset and a frame comprising a transition         subframes.
 between two different voiced sounds.                                     35. A transition mode method as defined in claim 31,
    26. A decoder device as defined in claim 24, wherein the           wherein the codebook of glottal impulse shapes comprises
 transition frame and/or the at least one frame following the 55 codevectors formed of a glottal impulse shape placed at a
 transition each comprise a plurality of subframes, and                specific position in the codevector.
 wherein the transition mode codebook is used in a first part of          36. A transition mode method as defined in claim 35,
 the subframes and the decoder device comprises a predictive-          wherein the codebook of glottal impulse shapes includes a
 type codebook that is used in a second part of the subframes.         predetermined number of different shapes of glottal impulses,
    27. A decoder device as defined in claim 24, wherein the 60 and wherein the codebook of glottal impulse shapes com-
 codebook of glottal impulse shapes comprises codevectors              prises a plurality of different codevectors formed by position-
 formed of a glottal impulse shape placed at a specific position       ing each shape of glottal impulse at a plurality of different
 in the codevector.                                                    positions in the codevector.
    28. A decoder device as defined in claim 27, wherein the              37. A transition mode method as defined in claim 35, COM-
 codebook of glottal impulse includes a predetermined num- 65 prising generating, using the codebook of glottal impulse
 ber of different shapes of glottal impulses, and wherein each         shapes, codevectors containing only one non-zero element
 shape of glottal impulse is positioned at a plurality of different    and processing, using a shaping filter, the codevectors con-
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 38 of 39 PageID #: 119


                                                     US 8,401,843 B2
                              41                                                                  42
 tail-ling only one non-zero element to produce codevectors            47. An encoding method as defined in claim 46, wherein
 representing glottal impulse shapes centered at different posi-    the codebook of glottal impulse shapes includes a predeter-
 tions.                                                             mined number of different shapes of glottal impulses, and the
    38. A transition mode method as defined in claim 35,            codebook of glottal impulse shapes comprises a plurality of
 wherein the glottal-shape impulses comprises first and last 5 different codevectors formed by positioning each shape of
 samples, wherein a predetermined number of the first and last      glottal impulse at a plurality of different positions in the
 samples are truncated.                                             codevectors.
    39. A transition mode method as defined in claim 31,               48. An encoding method as defined in claim 46, wherein
 wherein the transition frame and/or the at least one frame
                                                                    generating in the glottal-impulse-shape codebook the set of
 following the transition each comprise a plurality of sub-
                                                                    codevectors independent from past excitation comprises gen-
 frames, and wherein the transition mode codebook is used in
                                                                    erating, using the glottal-impulse-shape codebook, codevec-
 the subframe containing a first glottal impulse of a current
                                                                    tors containing only one non-zero element and processing,
 frame.
    40. A transition mode method as defined in claim 39, com-       using a shaping filter, the codevectors containing only one
 prising producing, using producing means in at least one 15 non-zero element to produce codevectors representing glottal
 subframe preceding the subframe using the transition mode          impulse shapes centered at different positions.
 codebook, a global excitation signal comprising exclusively           49. An encoding method as defined in claim 41, further
 an innovation codebook component.                                  comprising:
    41. An encoding method for generating a transition mode            generating, using an innovation codebook search target
 excitation replacing an adaptive codebook excitation in a 20             signal generator, an innovation codebook search target
 transition frame and/or at least one frame following the tran-           signal;
 sition in a sound signal, comprising:                                 in response to the innovation codebook search target signal
    generating, using a codebook search target signal genera-             searching, using an innovation codebook searcher, an
        tor, a codebook search target signal;                             innovation codebook for generating a set of innovation
    in response to the codebook search target signal searching, 25        codevectors each corresponding to a respective innova-
        using a transition mode codebook searcher, a transition           tion excitation, for finding the innovation codevector of
        mode codebook for generating a set of codevectors inde-           said set corresponding to an innovation excitation opti-
        pendent from past excitation and each corresponding to            mally corresponding to the innovation codebook search
        a respective transition mode excitation, for finding the          target signal; and
        codevector of said set corresponding to a transition 30
                                                                       adding, using an adder, the transition mode excitation and
        mode excitation optimally corresponding to the code-
                                                                          the innovation excitation to produce a global excitation
        book search target signal;
                                                                          for a sound signal synthesis filter.
    wherein the transition mode codebook comprises a code-
                                                                       50. An encoding method as defined in claim 49, wherein
        book of glottal impulse shapes.
    42. An encoding method as defined in claim 41, wherein 35 the transition frame and/or the at least one frame following
 searching, using the transition mode codebook searcher, the        the transition each comprise a plurality of subframes and
 transition mode codebook comprises applying a given crite-         wherein, depending on where a glottal impulse or glottal
 rion to every glottal impulse shape of the codebook of glottal     impulses are located in the subframes, the encoding method
 impulse shapes and finding as the codevector optimally cor-        comprises encoding the subframes using at least one of the
 responding to the codebook search target signal the codevec- 40 transition mode codebook, the adaptive codebook and the
 tor of the set corresponding to a maximum value of said            innovation codebook.
 criterion.                                                            51. A transition mode method as defined in claim 41,
    43. An encoding method as defined in claim 42, wherein          wherein the transition frame and/or the at least one frame
 searching, using the transition mode codebook searcher, the        following the transition each comprise a plurality of sub-
 transition mode codebook comprises identifying the found 45 frames, and wherein said method comprises using the transi-
 codevector by means of transition mode parameters selected         tion mode codebook in the subframe containing a first glottal
 from the group consisting of a transition mode configuration       impulse of a current frame.
 identification, a glottal impulse shape, a position of the glottal    52. A transition mode method as defined in claim 51, com-
 impulse shape centre in the found codevector, a transition         prising producing, using producing means in at least one
 mode gain, a sign of the transition mode gain and a closed- so subframe preceding the subframe using the transition mode
 loop pitch period.                                                 codebook, a global excitation signal comprising exclusively
    44. An encoding method as defined in claim 41, wherein          an innovation codebook component.
 the sound signal comprises a speech signal and the transition         53. A decoding method for generating a transition mode
 frame comprises a frame comprising a voiced onset or a frame       excitation replacing an adaptive codebook excitation in a
 comprising a transition between two different voiced sounds. 55 transition frame and/or at least one frame following the tran-
    45. An encoding method as defined in claim 41, wherein          sition in a sound signal, comprising:
 the transition frame and/or the at least one frame following          receiving, using a codebook index input, a codebook index;
 the transition each comprise a plurality of subframes, and               and
 wherein searching, using a transition mode codebook                   in response to the codebook index generating, using a
 searcher, the transition mode codebook comprises searching 60            transition mode codebook for generating a set of code-
 the transition mode codebook in a first part of the subframes            vectors independent from past excitation, one of the
 and searching a predictive-type codebook of the encoder                  codevectors of the set corresponding to the transition
 device in a second part of the subframes.                                mode excitation;
    46. An encoding method as defined in claim 41, wherein             wherein the transition mode codebook comprises a code-
 the codebook of glottal impulse shapes comprises codevec- 65             book of glottal impulse shapes.
 tors formed of a glottal impulse shape placed at a specific           54. A decoding method as defined in claim 53, wherein the
 position in the codevector.                                        sound signal comprises a speech signal and wherein the tran-
Case 1:21-cv-00457-CFC Document 1-2 Filed 03/29/21 Page 39 of 39 PageID #: 120


                                                     US 8,401,843 B2
                              43                                                                    44
 sition frame comprises a frame comprising a voiced onset or             58. A decoding method as defined in claim 56, wherein
 a frame comprising a transition between two different voiced         codevectors of the set are generated, using the glottal-im-
 sounds.                                                              pulse-shape codebook, by generating codevectors containing
    55. A decoding method as defined in claim 53, wherein the         only one non-zero element and processing, using a shaping
 transition frame and/or the at least one frame following the 5       filter, the codevectors containing only one non-zero element
 transition each comprise a plurality of subframes, and               to produce codevectors representing glottal impulse shapes
 wherein said method comprises using the transition mode              centered at different positions.
 codebook in a first part of the subframes and a predictive-type         59. A decoding method as defined in claim 53, further
                                                                      comprising:
 codebook in a second part of the subframes.
                                                                 10      receiving, using an innovation codebook index input, an
    56. A decoding method as defined in claim 53, wherein the
                                                                            innovation codebook index;
 codebook of glottal impulse shapes comprises codevectors
                                                                         in response to the innovation codebook index generating,
 formed of a glottal impulse shape placed at a specific position
                                                                            using an innovation codebook for generating a set of
 in the codevector.                                                         innovation codevectors, one of the innovation codevec-
    57. A decoding method as defined in claim 56, wherein the 15            tors of the set corresponding to an innovation excitation;
 codebook of glottal impulse shapes includes a predetermined                and
 number of different shapes of glottal impulses, and wherein             adding, using an adder, the transition mode excitation and
 the codebook of glottal impulse shaped comprises a plurality               the innovation excitation to produce a global excitation
 of different codevectors formed by positioning each shape of               for a sound signal synthesis filter.
 glottal impulse at a plurality of different positions in the
 codevector.
